


--------------------------------------------------------------------------------

                                                  Exhibit    10.3
LEASE AGREEMENT


dated


February 27, 2012


made between


PR I Washington Township NJ, L.L.C.,
a New Jersey limited liability company


as Landlord,




and




Global Equipment Company Inc.,
a New York corporation,


as Tenant,




with respect to
certain Premises comprising
approximately 500,102 rentable square feet of space
at 24 Applegate Drive
in the
Northeast Business Park
in
Robbinsville, New Jersey


 
 

--------------------------------------------------------------------------------

 


LEASE AGREEMENT


THIS LEASE AGREEMENT is made this _____ day of February, 2012, between PR I
Washington Township NJ, L.L.C., a New Jersey limited liability company
("Landlord"), and Global Equipment Company Inc., a New York corporation t/a
Global Industrial, Global Industrial Products, Global Industrial Equipment and
Global Industrial.com (“Tenant”).


Annual Base Rent:
$1,625,331.50 during the first Lease Year of the Lease Term, subject to annual
two and one-half percent (2.5%) increases each Lease Year thereafter.



Broker:
Matrix Realty, Inc. and Cushman & Wakefield of New Jersey, Inc.



Building:
That portion of the Northeast Business Park, Exit 7A, NJ Turnpike and Route 195,
Robbinsville, New Jersey, and the improvements constructed thereon, having an
address of 24 Applegate Drive, comprising approximately 1,000,630 square feet



Initial Monthly Base Rent:
$135,444.29



 
Initial Estimated Monthly

Operating Expense Payments:
1.
Common Area Charges: $17,086.82

(estimates only and subject to
($0.41 per square foot per annum)

adjustments to actual costs
and expenses according to the      
2.
Taxes:  $38,341.15

provisions of this Lease)
($0.92 per square foot per annum)



                  
3.
Insurance:  $2,500.51

 
($0.06 per square foot per annum)



                  
4.
Utilities in Premises:  $18,753.83

 
($0.45 per square foot per annum)



 
Initial Monthly Base Rent and

Operating Expense Payments:
$212,126.60



Lease Commencement Date:
One (1) month after full execution of this Lease



Lease Term:
Beginning on the Lease Commencement Date and ending on the last day of the
twentieth (20th) full lease year after the Lease Commencement Date plus an
additional six (6) months.



Lease Year:
Each respective period of twelve (12) successive calendar months during the
Lease Term, except that the first lease year will commence on the Lease
Commencement Date and will include (a) the first full twelve (12) calendar
months following the Lease Commencement Date and, (b) if the Lease Commencement
Date does not begin on the first day of a month, the period from the Lease
Commencement Date until the first day of the following month.



Park:
The entire Northeast Business Park, Exit 7A, NJ Turnpike and Route 195,
Robbinsville, New Jersey, comprising approximately 425 acres



Premises:
That portion of the Building known as Bay A shown on Exhibit A containing
approximately five hundred thousand one hundred two (500,102) rentable square
feet.



Riders:
Expansion Option Rider, Roof Access Rider

 
Security Deposit:
Initially, $3,000,000.00, subject to annual reduction as further specified in
Section 5

 
 
Tenant's Proportionate

Share of Operating Expenses:
49.98%
(500,102 ¸ 1,000,630)



1. Granting Clause.
 
In consideration of the obligation of Tenant to pay rent as herein provided and
in consideration of the other terms, covenants and conditions hereof, Landlord
leases to Tenant, and Tenant takes from Landlord, the Premises, to have and to
hold for the Lease Term, subject to the terms, covenants and conditions of this
Lease.  Tenant does not rely on, nor does Landlord represent, the tenancy of any
specific tenant(s) in the Park.  No rights to any view or to light or air over
any property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.
 
2. Acceptance of Premises.
 
(a) Attached hereto as "Exhibit B" and incorporated by reference herein is a
copy of plans and specifications pursuant to which Landlord shall have the
Premises constructed (the “Landlord’s Work”).  Landlord agrees to pay the costs
and expenses for the completion of the Landlord’s Work in accordance with
Exhibit B.  No changes will be made to the Landlord’s Work unless the change
request is made in writing by Tenant. Tenant shall be responsible for all costs
of any changes that are not included within the Landlord’s Work described on
Exhibit B hereto.  All sums due Landlord for changes shall be considered
additional rent under the terms of the Lease and shall be payable within thirty
(30) days of receipt of Landlord's invoice therefor.  Upon delivery of
possession of the Premises to Tenant, and with the exception of Landlord’s Work,
Tenant shall be responsible, at its sole cost and expense, for the renovation
and finishing of the Premises for the conduct of Tenant’s business, pursuant to
“Exhibit C” hereto.
 
(b) Except for Landlord’s Work, Tenant acknowledges:  (i) Tenant shall accept
the Premises and all improvements, betterments and equipment in its “as is”
condition as of the Lease Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions, and (ii) Landlord has no
obligation to improve or repair the Premises or the Building, except as
specifically set forth in Section 10 of this Lease. Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant's business, and Tenant waives any implied warranty that the Premises
are suitable for Tenant's intended purposes. Except as provided in Section 10,
in no event shall Landlord have any obligation for any defects in the Premises
or any limitation on its use. The taking of possession of the Premises shall be
conclusive that Tenant accepts the Premises and that the Premises were in good
condition at the time possession was taken, except for items that are Landlord's
responsibility under Exhibit B.  Landlord and Tenant agree that, upon the
Landlord’s completion of the Landlord’s Work, a representative of each shall
promptly inspect the Premises together and develop a mutually agreed upon punch
list of defects (if any) in the Landlord’s Work in the Premises, which defects
shall be promptly corrected by Landlord at its expense.  Any disagreement that
may arise between Landlord and Tenant with respect to whether an item on the
punch list constitutes a valid defect or incomplete work shall be conclusively
resolved by the decision of Landlord’s architect.  The existence of such punch
list shall not postpone delivery of the Premises by Landlord to Tenant.
 
(c) Landlord agrees to use commercially reasonable efforts to complete
Landlord’s Work as soon as reasonably practicable after full execution of this
Lease; provided, however, Tenant acknowledges that such Landlord’s Work is not
anticipated to have been completed by Landlord prior to the Lease Commencement
Date.  After the Lease Commencement Date, Tenant agrees that Landlord may enter
the Premises and construct the Landlord’s Work simultaneously with Tenant’s
construction of the Tenant Improvements (as such term is defined in Exhibit C
hereto), and each party shall reasonably coordinate the work by its contractors,
mechanics, workmen, or such others who may enter, so that they do not materially
disturb the other party’s contractors, subcontractors, workmen, mechanics, or
other agents, in the performance each party’s respective construction work to
ensure that no delays are caused in the construction of such work.  In the event
that Landlord’s Work is not substantially completed within forty-five (45) days
after the date of full execution of this Lease, and solely as a result of such
failure Tenant is substantially and materially delayed in completing the Tenant
Improvements work despite the mutual and good faith efforts of both parties to
coordinate their respective work to prevent any such delays, then Tenant shall
receive a credit equal to $4,452.96 per day for every day between the
forty-sixth (46th) day through the sixty-fifth (65th) day that the delay in
Landlord’s substantial completion of the Landlord’s Work actually prevents
Tenant from performing the Tenant Improvements work in the Premises.   In the
event that Landlord’s Work is not substantially completed within sixty-five (65)
days after the date of full execution of this Lease, and solely as a result of
such failure Tenant is substantially and materially delayed in completing its
work despite the mutual and good faith efforts of both parties to coordinate
their respective work to prevent any such delays, then Tenant shall receive a
credit equal to $8,905.92 per day for every day between the sixty-sixth (66th)
day through the date of substantial completion of Landlord’s Work, that the
delay in Landlord’s substantial completion of the Landlord’s Work actually
prevents Tenant from completing the Tenant Improvements work in the
Premises.  Notwithstanding the foregoing, it is acknowledged and agreed that
Tenant shall only be entitled to a credit under this paragraph if Tenant’s
inability to complete the Tenant Improvements work in the Premises is
conclusively and materially determined to be solely as a result of Landlord’s
failure to timely substantially complete the Landlord’s Work, and Tenant shall
not be entitled to any credit if the delay in performance of the Tenant
Improvements work is as a result of (i) Tenant's failure to timely furnish plans
or required information for the completion of the Tenant Improvements or
Landlord’s Work; (ii) Tenant's failure to promptly review any and all submittals
or timely furnish approvals or information necessary for the completion of the
Tenant Improvements work or Landlord’s Work; (iii) Tenant’s inability or any
delay in obtaining any permits or other approvals for the Tenant’s Improvements
work; (iv) Tenant's request for changes to the Tenant Improvements work or the
Landlord’s Work; (v) Tenant's request for materials, finishes or installations
that constitute long-lead items; or (vi) Actions or inaction of Tenant, or any
person, firm or corporation employed by Tenant.
 
3. Use.
 
The Premises shall be used only for the purpose of general warehouse purposes
and for such other lawful purposes as may be incidental thereto. Under no
circumstances may Tenant use the Premises for any purpose that is not permitted
under applicable zoning and other municipal regulations or any existing
association agreement, covenant or easement applicable to the Building,
including, but not limited to the Applegate Road Owners Association, or, if in
Landlord’s reasonable judgment, such use (i) would impair or interfere with the
character, reputation or appearance of the Building as a high quality industrial
and warehouse building, (ii) involves in a business which is not in keeping with
the standards of Landlord for the Building, including without limitation
warehousing or distribution of “adult” or pornographic materials; (iii) would
violate any term or condition of any existing covenant or agreement of Landlord
involving the Building or any other tenant lease within the Building; (iv) could
have an adverse environmental impact on the Premises, including without
limitation a dry cleaning plant; (v) would exceed the allowable floor load
capacity for the Building and structure thereof; (vi) is not a use that could be
expected to be operated in the Premises based upon the construction
characteristics of the Premises; (vii) would require an overhead crane system;
(viii) would impair or interfere with any of the Building services or systems;
or (ix) is otherwise not in compliance with any of the terms of this
Lease.  Tenant represents that its proposed use of the Premises will not subject
the Premises or the Building to the Industrial Site Recovery Act, N.J.S.A. 13:1
K-6 et seq. (“ISRA”), and Tenant covenants and agrees that Tenant will not
change its use of the Premises to any operation which would or might subject the
Premises to ISRA applicability.  Tenant shall not conduct or give notice of any
auction, liquidation or going out of business sale on the Premises. Tenant will
use the Premises in a careful, safe and proper manner and will not commit waste,
overload the floor or structure of the Premises or subject the Premises to use
that would damage the Premises. Tenant shall not permit any objectionable or
unpleasant odors, smoke, dust, gas, noise or vibrations to emanate from the
Premises or take any other action that would constitute a nuisance or would
disturb, unreasonably interfere with or endanger Landlord or any other tenants
or occupants of the Park. Tenant, at its sole expense, shall use and occupy the
Premises in compliance with all laws, including without limitation, the
Americans With Disabilities Act, orders, judgments, ordinances, regulations,
codes, directives, permits, licenses, covenants and restrictions now or
hereafter applicable to the Premises (collectively, "Legal Requirements").
Without limitation of the foregoing, Tenant shall be responsible, at its sole
cost and expense, for obtaining a Use and Occupancy Permit for the Premises from
the Township of Robbinsville.  The Premises shall not be used as a place of
public accommodation under the Americans With Disabilities Act or similar state
statutes or local ordinances or any regulations promulgated thereunder, all as
may be amended from time to time. Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, which are required
by Legal Requirements related to Tenant's use or occupation of the Premises.
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant's or Landlord's insurance, increase the insurance
risk or cause the disallowance of any sprinkler credits. If any increase in the
cost of any insurance on the Premises or the Building is caused by Tenant's use
or occupation of the Premises, or because Tenant vacates the Premises, then
Tenant shall pay the amount of such increase to Landlord.  Any occupation of the
Premises by Tenant prior to the Lease Commencement Date shall be subject to all
obligations of Tenant under this Lease.
 
Landlord agrees that, as of the Lease Commencement Date, the Premises shall be
delivered to Tenant in compliance with all Legal Requirements necessary to
permit use and occupancy of the Premises under existing zoning and association
requirements; provided, however, nothing herein shall be deemed to require
Landlord to be financially responsible for making any alterations or
modifications required by Legal Requirements due to Tenant’s particular use or
occupancy of the Premises, including but not limited to any alterations or
modifications that are not included in the original plans and specifications for
Landlord’s Work on Exhibit B hereto or that arise from making of any of the
Tenant Improvements pursuant to Exhibit C hereto or any other Tenant-Made
Alterations (as such term is defined in Section 12).
 
4. Base Rent.
 
Beginning on the Lease Commencement Date, Tenant shall pay Base Rent in the
amount set forth above. The approximation of square footage for the Premises set
forth on the first page of this Lease shall in no way affect the Base Rent
specified on page one (1) above should any variance be found to exist between
the approximation and the actual square footage.  The first month's Base Rent,
the Security Deposit, and the first monthly installment of estimated Operating
Expenses (as hereinafter defined) shall be due and payable on the date hereof
and Landlord's receipt thereof shall be confirmed by Landlord in the Lease
Commencement Agreement.  Such amounts shall not be deemed to have been paid by
Tenant unless and until Landlord's receipt thereof is so confirmed. Tenant
promises to pay to Landlord in advance, without demand, deduction or set-off,
monthly installments of Base Rent on or before the first day of each and every
calendar month succeeding the Lease Commencement Date. Payments of Base Rent for
any fractional calendar month, including the month in which the Lease
Commencement Date shall occur, shall be prorated based upon the number of days
in each such partial month.  All payments required to be made by Tenant to
Landlord hereunder shall be payable at such address as Landlord may specify from
time to time by written notice delivered in accordance herewith. The obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations. Tenant shall have no
right at any time to abate, reduce, or set-off any rent due hereunder except as
may be expressly provided in this Lease. If Tenant is delinquent in any monthly
installment of Base Rent or of estimated Operating Expenses for more than five
(5) days, Tenant shall pay to Landlord on demand a late charge equal to five
percent (5%) of such delinquent sum. Notwithstanding the foregoing, Landlord
agrees to waive imposition of the above-described late charge on up to one (1)
occasion in any twelve (12) month period, provided Tenant tenders the overdue
payment to Landlord within five (5) business days after Tenant’s receipt of
written notice from Landlord stating that the payment was not received when
due.  The provision for such late charge shall be in addition to all of
Landlord's other rights and remedies hereunder or at law and shall not be
construed as a penalty.
 
Notwithstanding anything in this Section 4 to the contrary, Landlord agrees to
abate the monthly installments of Base Rent (but not any of the additional rent)
due for the first thirteen (13) months of the Lease Term, for a total Base Rent
abatement of One Million Seven Hundred Sixty Four Thousand One Hundred Sixty One
and 80/100 Dollars ($1,764,161.80).
 
5. Security Deposit.
 
The Security Deposit shall be held by Landlord as security for the performance
of Tenant's obligations under this Lease. The Security Deposit is not an advance
rental deposit nor is it a measure of Landlord's damages in case of Tenant's
default. Upon each occurrence of an Event of Default (hereinafter defined),
Landlord may use all or part of the Security Deposit to pay delinquent payments
due under this Lease, and the cost of any damage, injury, expense or liability
caused by such Event of Default, without prejudice to any other remedy provided
herein or provided by law. Tenant shall pay Landlord on demand the amount
necessary to restore the Security Deposit to its original amount. Landlord's
obligation respecting the Security Deposit is that of a debtor, not a trustee
and no interest shall accrue thereon. The Security Deposit shall be the property
of Landlord, but shall be paid to Tenant when all of Tenant's obligations under
this Lease have been completely fulfilled. Landlord shall be released from any
obligation with respect to the Security Deposit upon transfer of this Lease and
the Premises to a person or entity assuming Landlord's obligations under this
Section.
 
The Security Deposit shall be in the form of a standby letter of credit, in form
and substance acceptable to Landlord and issued by a bank approved by
Landlord.  Landlord may draw upon, use, apply, or retain the proceeds of the
letter of credit, in whole or in part, to the same extent that Landlord may use,
apply, or retain the cash Security Deposit, as set forth above.  The letter of
credit shall be, among other things, (i) subject to the International Standby
Practices 1998, International Chamber of Commerce Publication No. 590; (ii)
irrevocable and unconditional; (iii) conditioned for payment solely upon
presentation of the letter of credit and a sight draft; and (iv) transferable
one or more times by Landlord without the consent of Tenant.
 
Such letter of credit shall be for a term of not less than one year, and shall
provide that the same shall be automatically renewed for successive twelve (12)
month periods through a date which is not earlier than sixty (60) days after the
expiration date of the Lease, or any renewal or extension thereof, unless
written notice of non-renewal has been given by the issuing bank to Landlord by
certified mail, return receipt requested, not less than sixty (60) days prior to
the expiration of the current period.  In the event that at any time during the
Lease Term the financial condition of the bank issuing the letter of credit
becomes unacceptable to Landlord, in Landlord's reasonable judgment, then Tenant
shall replace the letter of credit with a new letter of credit subject to the
foregoing criteria within ninety (90) days of Landlord's written notice
("Landlord's Replacement Notice") to Tenant requesting Tenant to replace the
letter of credit.  If the issuing bank does not renew the letter of credit and
if Tenant does not deliver a substitute letter of credit at least thirty (30)
days prior to the expiration of the current period, or of Tenant fails to renew
or replace the letter of credit at least ninety (90) days after Landlord's
Replacement Notice, Landlord may draw upon the entire amount of said letter of
credit and hold the proceeds thereof as a cash Security Deposit as provided
above.  In the event the letter of credit is lost, stolen, mutilated, or
destroyed, Tenant agrees to take such actions as are reasonably necessary to
ensure that Landlord is always fully secured with a letter of credit meeting the
requirements of this Article, including taking any actions necessary to replace
such lost, stolen, mutilated or destroyed letter of credit.
 
Provided that there are no Events of Default (after expiration of any applicable
notice and cure period) hereunder, the amount of the Security Deposit shall be
conditionally subject to an annual reduction, as follows:
 
(i) If there has been no Event of Default (after expiration of any applicable
notice and cure period) at any time during the first (1st) Lease Year, then
effective on the first day of the second (2nd) Lease Year the amount of the
Security Deposit shall be reduced by $600,000.00, such that the amount of the
Security Deposit thereafter shall be $2,400,000.00.
 
(ii) If there has been no Event of Default (after expiration of any applicable
notice and cure period) at any time during the first (1st) and second (2nd)
Lease Years, then effective on the first day of the third (3rd) Lease Year the
amount of the Security Deposit shall be reduced by another $600,000.00, such
that the amount of the Security Deposit thereafter shall be $1,800,000.00.
 
(iii) If there has been no Event of Default (after expiration of any applicable
notice and cure period) at any time during the first (1st), second (2nd) and
third (3rd) Lease Years, then effective on the first day of the fourth (4th)
Lease Year the amount of the Security Deposit shall be reduced by another
$600,000.00, such that the amount of the Security Deposit thereafter shall be
$1,200,000.00.
 
(iv) If there has been no Event of Default (after expiration of any applicable
notice and cure period) at any time during the first (1st), second (2nd), third
(3rd) and fourth (4th) Lease Years, then effective on the first day of the fifth
(5th) Lease Year the amount of the Security Deposit shall be reduced by another
$600,000.00, such that the amount of the Security Deposit thereafter shall be
$600,000.00.
 
(v) If there has been no Event of Default (after expiration of any applicable
notice and cure period) at any time during the first (1st), second (2nd), third
(3rd), fourth (4th) and fifth (5th) Lease Years, then effective on the first day
of the sixth (6th) Lease Year the amount of the Security Deposit shall be
reduced by another $600,000.00, such that thereafter Landlord shall not hold any
amount as a Security Deposit under the Lease.
 
6. Operating Expense Payments.
 
Commencing six (6) months after the Lease Commencement Date and continuing
thereafter on the first day of each and every month of the Lease Term, Tenant
shall pay Landlord an amount equal to one-twelfth (1/l2th) of the annual cost,
as estimated by Landlord from time to time, of Tenant's Proportionate Share of
Operating Expenses for the Building, including Building specific expenses and
expenses shared by all buildings within the Park, as the case may be. Payments
thereof for any fractional calendar month shall be prorated. The term "Operating
Expenses" means all costs and expenses incurred by Landlord with respect to the
ownership, maintenance, and operation of the Building including, but not limited
to costs of: Taxes (as hereinafter defined) and fees payable to tax consultants
and attorneys for consultation and contesting taxes; insurance; exterior
lighting; utilities and utility lines, plus any utility service or billing
charges, including, but not limited to, monthly billing fees, account set-up
fees, and account move-out fees, to cover the actual costs of administrative
expenses and billing charged to Landlord by any third party utility billing
service; maintenance, repair and replacement of all portions of the Building,
including without limitation, paving and parking areas, roads, roofs, alleys,
and driveways; mowing and landscaping; marquee or pylon signs; snow removal;
exterior painting; electrical systems and other mechanical and building systems,
including, without limitation, fire sprinklers and fire protection systems;
stormwater management expenses; amounts paid to contractors and subcontractors
for work or services performed in connection with any of the foregoing; charges
or assessments of any association to which the Building is subject and the
Building’s pro rata share of certain expenses incurred for the Park; property
management fees payable to a property manager, including any affiliate of
Landlord (in all events not to exceed three percent (3%) of the total rent for
the Building); security services, if any; trash collection, sweeping and
removal; and additions or alterations made by Landlord to the Building in order
to comply with Legal Requirements that result from a violation that first occurs
after the Lease Commencement Date (other than those expressly required herein to
be made by Tenant), that result from a Legal Requirement first enacted or an
amendment to an existing Legal Requirement after the date hereof, or that are
reasonably appropriate to the continued operation of the Building in the market
area, provided that the cost of additions or alterations that are required to be
capitalized for federal income tax purposes shall be amortized on a straight
line basis over a period equal to the lesser of the useful life thereof for
federal income tax purposes or 10 years. Operating Expenses shall include the
costs and expenses for capital repairs and capital replacements required to be
made by Landlord under Section 10 of this Lease provided such costs are
amortized or depreciated in accordance with consistently applied accounting
principles.
 
Operating Expenses shall not include (a) debt service under mortgages, (b) costs
of restoration to the extent of net insurance proceeds received by Landlord with
respect thereto, (c) leasing and sale commissions, (d) the costs of renovating
space for tenants, including without limitation, the Tenant, (e) the costs of
litigation against any tenant of the Building, which litigation costs are to be
reimbursed directly to Landlord under the provisions of such tenant’s lease, (f)
capital costs of expanding the Building, (g) Costs of decorating, redecorating,
or special cleaning services provided with respect to the leased areas of the
Building but not provided to all tenants of the Building; (h) Salaries, wages or
other compensation paid to members, partners, officers or executives of Landlord
or managing agent in their capacities as partners, officers and executives; (i)
Charges for depreciation of the Building or equipment and any interest or other
financing charge or refinancing costs; (j) Inheritance, gift, transfer,
franchise, excise, net income and profit taxes or capital levies imposed on
Landlord’s business, (k) capital costs relating to the original construction of
the Building or the correction of latent defects in such work (except for
capital repairs permitted pursuant to the preceding paragraph and provided that,
without limitation, costs for ordinary wear and tear in any event will not be
deemed to be defects for the purpose of this category), (l) Any operating
expense representing an amount paid to a related corporation, entity, or person
which is in excess of the amount which would be paid in the absence of such
relationship; or any amounts paid to any person, firm or corporation related to
or otherwise affiliated with Landlord or any member, general partner, officer,
director or shareholder of Landlord or any of the foregoing, to the extent the
same exceeds arms-length competitive prices paid in the Robbinsville, New Jersey
area for similar services or goods provided, (m) any repair, replacement,
removal or damage of any solar panel system that may be installed on the roof of
the Building or any damage to the Building directly and solely resulting from
the operation, repair or replacement of the solar panel system (provided that in
the event Tenant or any of its employees, agents or contractors cause any such
damage, Tenant shall be liable therefor as provided elsewhere in this Lease),
and (o) costs incurred to remove any Hazardous Materials from the Building (but
this exclusion shall not constitute a release by Landlord of Tenant for any such
costs for which Tenant is liable pursuant to Section 30 of this Lease).
 
If Tenant's total payments of Operating Expenses for any year are less than
Tenant's Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within thirty (30) days after
demand, and if more, then Landlord shall retain such excess and credit it
against Tenant's next monthly installment of Base Rent.  Unless Tenant gives
Landlord written notice of its exception to any such demand within thirty (30)
days after delivery thereof, the same shall be conclusive and binding on Tenant;
provided, however, that in the event that Tenant shall give Landlord written
notice of any exception within such thirty (30) day period, Tenant shall
nevertheless be obligated to pay the additional rent.  For purposes of
calculating Tenant's Proportionate Share of Operating Expenses, a year shall
mean a calendar year except the first year, which shall begin on the Lease
Commencement Date, and the last year, which shall end on the expiration of this
Lease. Landlord may equitably increase Tenant's Proportionate Share for any item
of expense or cost reimbursable by Tenant that relates to a repair, replacement,
or service that benefits only the Premises or only a portion of the Building
that includes the Premises or that varies with occupancy or use. The estimated
Operating Expenses for the Premises set forth on the first page of this Lease
are only estimates, and Landlord makes no guaranty or warranty that such
estimates will be accurate.
 
In the event Tenant shall dispute the amount set forth in Landlord's statement
of the annual reconciliation of the prior calendar year’s Operating Expenses,
Tenant shall notify Landlord (“Tenant’s Exception Notice”) within thirty (30)
days of Tenant’s receipt of the statement.  Provided Tenant has paid the full
amount set forth in Landlord's statement, then within thirty (30) days of
Tenant’s Exception Notice, Tenant shall have the right to cause Landlord's books
and records with respect to the year to which such statement applies to be
audited at Tenant’s sole cost and expense by an independent certified public
accountant or accounting firm reasonably and mutually acceptable to Landlord and
Tenant, and who shall not be compensated on a contingency basis.  Such audit
shall be solely for the purpose of verifying Landlord’s statement and shall
occur on a date and at a time reasonably acceptable to Landlord, at Landlord's
place of business or the actual location of Landlord's books and records if
different from Landlord's place of business (provided that in any event the
location shall be in the State of New Jersey), during Landlord's normal business
hours.  Prior to conducting such audit, both Tenant and its auditor shall
execute confidentiality agreements reasonably acceptable in form and scope to
Landlord and specifically including the obligation not to share the results of
such inspection and audit with any other tenant of the Project.  Tenant shall
notify Landlord of the results of such audit and provide Landlord with any
written report and related materials and documentation in connection therewith
within fifteen (15) days of the completion of the audit.  If, after such
examination, it is finally determined and agreed that Landlord's statement
overstated the annual Operating Expenses, Tenant shall be entitled to a credit
against the monthly installment(s) of Base Rent and additional rent for any
overcharge; if the statement understated the annual Operating Expenses, Tenant
shall pay the balance within thirty (30) days.
 
Upon Tenant’s written request, Landlord shall provide Tenant with copies of any
existing or proposed contracts for goods or services for the Building costing in
excess of $25,000 and that are passed through to Tenant as part of Operating
Expenses.  Landlord shall not enter into any contracts for the provision of any
services or goods for the Building in excess of $25,000.00 that are passed
through to Tenant as part of Operating Expenses with any corporation, entity, or
person that is related to or otherwise affiliated with Landlord, unless Landlord
first has competitively bid such contract or the price for such contract is not
in excess of arms-length competitive prices paid in the Robbinsville, New Jersey
area for similar services or goods provided in the absence of such relationship.
 
7. Utilities.
 
Beginning on the Lease Commencement Date, Tenant shall be responsible for the
cost of all utilities and services of every kind and nature used on the Premises
and/or serving the Premises, including but not limited to water, gas,
electricity, heat, light, power, telephone, sewer, sprinkler services, refuse
and trash collection.  Without limitation of the generality of the foregoing,
Tenant shall pay all maintenance charges for utilities and any similar charges
for utilities imposed by a governmental entity or utility provider, together
with any taxes, penalties, surcharges or the like pertaining to Tenant’s use of
the Premises.
 
Gas to the Premises shall be separately metered, and Tenant shall have such
meter placed in its own name and pay the costs thereof directly to the provider
of said utility.  Water and sewer to the Premises shall be submetered, and
Tenant shall pay Landlord its share of the cost of such utility as reflected on
a submeter.  Electricity and solar energy to the Premises shall be separately
sub metered by an Energy Monitoring Products System (E-Mon), which will
segregate Tenant’s electricity usage and peak demand in the Premises from other
parts of the Building.   The E-Mon system will monitor, report and provide meter
billing statements based upon actual usage and peak demand.   Tenant shall pay
electricity and solar energy to the Premises as part of the Operating Expenses
of the Building as set forth in Section 6 above, except that (a) rather than
paying Tenant’s Proportionate Share of such utilities in the percentage in the
Basic Lease Information as set forth at the front of this Lease, Tenant shall
pay for its share as determined by Landlord or its utility billing service
provider based upon its review of Tenant’s usage of such utility through the
E-Mon system, and (b) Tenant’s obligation to pay for such utilities that are
included in Operating Expenses shall commence on the Lease Commencement Date
rather than six (6) months thereafter when Tenant’s obligation to pay other
non-utility Operating Expenses commences, and (c) at Landlord’s option, Landlord
may separately reconcile, on a more frequent basis than it does for other
Operating Expenses, the utility charges component of Operating Expenses and
adjust Tenant’s estimated contribution thereto and also may bill or credit
Tenant for any differences in the amounts paid by Tenant for estimated utilities
and the actual utility charges on a quarterly, rather than annual, basis.
 
Tenant must not allow any utilities to be disconnected, terminated or
interrupted for any reason, including for a failure to pay bills, and shall be
responsible for maintaining the Premises at least at a minimum temperature of
55° so as to prevent freezing of pipes; and Tenant shall be responsible for any
and all damage caused thereby, including, without limitation, damage caused by
frozen pipes.  Upon expiration or termination of the Lease, any separate meter
or submeter installed for or on behalf of Tenant, whether paid for by Tenant or
not, shall remain on the Premises and shall be surrendered with the Premises to
Landlord.  It is agreed that Landlord shall not be liable in any way for any
failure to furnish or in any way for any damage or inconvenience caused by the
cessation or interruption of any services of utilities whether caused by fire,
accidents, strikes, breakdowns, maintenance, alterations, repairs, scarcity of
labor or materials, acts of God or any other causes.  It is further agreed that
any such failure or inability to furnish such utilities or services shall not be
considered an eviction, actual or constructive, of Tenant from the Premises, and
shall not entitle Tenant to terminate this Lease or to an abatement of rent
payable hereunder.
 
8. Taxes.
 
Landlord shall pay all Taxes that accrue against the Building during the Lease
Term, which shall be included as part of the Operating Expenses charged to
Tenant pursuant to Section 6.  "Taxes" shall mean any present or future federal,
state, municipal, local and/or any other taxes, assessments, levies, benefit
charges, and/or other governmental and/or private impositions (including
business park charges and dues), levied, assessed and/or agreed to be imposed
upon the real property of which the Premises are a part or any part or parts of
said property, or upon the rent due and payable hereunder, whether or not now
customary or within the contemplation of the parties hereto and regardless of
whether the same shall be extraordinary or ordinary, general or special,
foreseen or unforeseen, or similar or dissimilar to any of the foregoing but
shall not include any inheritance, estate, succession, income, profits or
franchise tax, provided, however, if at any time during the Lease Term or any
extension thereof the method of taxation prevailing at the commencement of the
Lease Term shall be altered or eliminated so as to cause the whole or any part
of the items defined as Taxes above to be replaced by a levy, assessment or
imposition, wholly or partly as a capital levy, or otherwise, on the rents or
income (provided the tax on such income is not a tax levied on taxable income
generally) received from the buildings, wholly or partly in place of an
imposition on or as a substitute for, or an increase of, taxes in the nature of
real estate taxes issued against the real property, then the charge to Landlord
resulting from such altered or replacement method of taxation shall be deemed to
be within the definition of "Taxes".  All reasonable expenses incurred by
Landlord (including attorneys' fees and costs) in contesting any increase in
Taxes or any increase in the assessment of the Real Property shall be included
as an item of Taxes.  If, as a result of any such contest, Landlord receives
during the Lease Term a refund of any portion of Taxes pertaining to a time
period for which Tenant has paid Taxes under this Lease, Tenant shall be
entitled to a credit for Tenant’s Proportionate Share of the refund received by
Landlord for such period (less all the expenses incurred by Landlord (including
attorneys’ fees and costs) in connection with such contest.  If any such tax or
excise is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall be liable for all taxes levied or
assessed against any personal property of fixtures placed in the Premises,
whether levied or assessed against Landlord or Tenant.
 
9. Insurance.
 
Landlord shall maintain all risk property insurance covering the full
replacement cost of the Building, less a commercially reasonable deductible.
Landlord shall also maintain commercial liability insurance for the common areas
of the Building.  The commercial liability policy for the common areas of the
Building shall name Tenant as an additional insured.  Certificates thereof shall
be delivered to Tenant by Landlord upon commencement of the Lease Term and upon
each renewal of said insurance.  Landlord may, but is not obligated to, maintain
such other insurance and additional coverage as it may deem necessary,
including, but not limited to, rent loss insurance. All such insurance shall be
included as part of the Operating Expenses charged to Tenant pursuant to Section
6.  The Building may be included in a blanket policy (in which case the cost of
such insurance allocable to the Building will be determined by Landlord based
upon the insurer's cost calculations). Tenant shall also reimburse Landlord for
any increased premiums or additional insurance which Landlord reasonably deems
necessary as a result of Tenant's use of the Premises.
 
Effective as of the earlier of the date Tenant enters or occupies the Premises
or the Lease Commencement Date and continuing during the Lease Term, Tenant, at
its expense, shall maintain: (i) all risk property insurance covering the full
replacement cost of all property and improvements installed or placed in the
Premises by Tenant or by Landlord on Tenant’s behalf, including but not limited
to any initial Tenant improvements or Landlord’s work, and whether at Landlord’s
or Tenant’s expense, less a commercially reasonable deductible; (ii) worker's
compensation insurance with no less than the greater of the minimum limits
required by law or $1,000,000; (iii) employer's liability insurance with such
limits as the greater of those required by law or $1,000,000; and, (iv)
commercial liability insurance with a minimum limit of $2,000,000 per occurrence
and a minimum umbrella of $2,000,000, for a total minimum combined general
liability and umbrella limit of $4,000,000 (together with such additional
umbrella coverage as Landlord may reasonably require) for property damage,
personal injuries or deaths of persons occurring in or about the Premises.
Landlord may from time to time require reasonable increases in any such limits.
The commercial liability policies shall name Landlord and Landlord’s property
management agent (and, upon request, any holder of any mortgage securing the
Building) as additional insureds, insure on an occurrence and not a claims-made
basis, be issued by insurance companies which are reasonably acceptable to
Landlord, not be cancelable unless thirty (30) days prior written notice shall
be given to Landlord, contain a hostile fire endorsement and a contractual
liability endorsement and provide primary coverage to Landlord (any policy
issued to Landlord providing duplicate or similar coverage shall be deemed
excess over Tenant's policies). Such policies or certificates thereof shall be
delivered to Landlord by Tenant upon commencement of the Lease Term and upon
each renewal of said insurance.
 
The all risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord and Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by a risk which is covered by all risk
property insurance actually in place, and each party waives any claims against
the other party and its officers, directors, employees, managers, agents,
invitees and contractors for such loss or damage; however, Landlord’s waiver
shall not apply to any deductible amounts maintained by Landlord under its
insurance. The failure of a party to insure its property shall not void this
waiver. Each party and its agents, employees and contractors shall not be liable
for, and the other party hereto hereby waives all claims against such parties
for, business interruption and losses occasioned thereby sustained by the
waiving party or any person claiming through Tenant resulting from any accident
or occurrence in or upon the Premises or the Building from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of the other party or its agents, employees or
contractors.
 
For any subcontractors or vendors that Tenant brings onto the Building, Tenant
shall confirm that they have insurance coverage, at the subcontractor's or
vendor’s expense, in the following minimum amounts: (a) Workers Compensation -
Statutory Amount in the state of New Jersey; (b)  Employer's Liability -
$500,000 or such other higher limits imposed in accordance with the requirement,
if any, of the laws of the state of New Jersey; (c) Commercial General Liability
- Unless otherwise approved in writing by Landlord, $1,000,000 per occurrence
for “high risk” and “medium risk” subcontractors (and $500,000 per occurrence
for “low risk” subcontractors), $2,000,000 general aggregate for “high risk” and
“medium risk” subcontractors (and $1,000,000 general aggregate for “low risk”
subcontractors) with Products/Completed Operations coverage (with evidence of
Products/Completed Operations Coverage shown for a minimum of two years
following completion of the work described in the contract); (d) Commercial
Automobile Liability including hired and non-owned auto coverage - $1,000,000
combined single limit for “high risk” subcontractors and any towing
subcontractor (and $500,000 for “medium risk” and “low risk” subcontractors);
and (e) Umbrella/Excess - $4,000,000 for “high risk” subcontractors (and
$2,000,000 for “medium risk” subcontractors and $1,000,000 for “low risk”
subcontractors). (f) Such other insurance as may be necessary or desirable based
on the nature of the subcontractor, including Liquor Liability for caterers and
bartenders, and garage liability for any towing service. This insurance will be
primary and noncontributory with respect to the insurance carried by Landlord. 
Tenant shall ensure that Landlord and its property manager (and, upon request,
any holder of any mortgage securing the Building) are named as additional
insureds on the subcontractor's or vendor’s Commercial General Liability and
Commercial Automobile Liability insurance.  The subcontractor's or vendor’s
respective insurance carriers shall waive all rights of subrogation against
Landlord and its property manager (and, upon request, any holder of any mortgage
securing the Building) with respect to losses payable under such policies. 
Higher limits of coverage may be required if the work to be done is hazardous or
extensive.   Such policies or certificates thereof shall be delivered to
Landlord by Tenant prior to the subcontractor’s or vendor’s entry onto the
Building. 
 
10. Landlord's Repairs.
 
Landlord shall be responsible, at its sole cost and expense and not as part of
Operating Expenses, for the cost to correct any violations of Legal Requirements
that pertain to the structural portions of the Premises and that exist as of the
Lease Commencement Date; provided, however, Landlord shall not be required to
correct such violation (and instead it shall be Tenant’s responsibility) if the
same have been imposed or are imposed or are applicable as a result of the
negligence of Tenant or any person and/or entity retained by or acting on
Tenant’s behalf, of Tenant’s use of the Premises, of any of the Tenant
Improvements or any other Tenant-Made Alterations, or of Tenant’s failure to
comply with any of its obligations under this Lease including without limitation
any repair obligations of Tenant.  Landlord additionally shall maintain at its
own cost and expense (and not as part of Operating Expenses) the structural
soundness of the roof, the structural soundness of the concrete floors and
foundation, and the structural soundness of the exterior walls of the Building
in good repair and condition (including replacement of any items when
necessary), reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. The term "walls" as used in this
Section shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock seals, dock bumpers, dock plates or levelers,
or office entries. Landlord shall also maintain in good repair and condition the
parking areas and other common areas of the Building, including but not limited
to, roofs, driveways, alleys, landscape and grounds surrounding the Premises,
the costs of which shall be included as part of the Operating Expenses charged
to Tenant pursuant to Section 6.  Tenant shall promptly give Landlord written
notice of any repair or replacement required by Landlord pursuant to this
Section, after which Landlord shall have a reasonable opportunity to repair or
replace.  To the extent that any such needed repair or replacement materially
and adversely affects Tenant’s use and occupancy of the Premises, Landlord
agrees to timely commence and diligently pursue the completion of any such
repair or replacement.
 
If Landlord fails to timely make any repair that it is required to perform under
this Lease, and such failure materially and adversely impairs Tenant’s ability
to use and occupy the Premises for the operation of its business pursuant to the
terms of this Lease, then Tenant shall send Landlord a second written notice
informing Landlord of its failure to make such repair and informing Landlord
that Tenant intends to complete such repair.  If Landlord fails to commence and
diligently pursue completion of such repair within five (5) days of receipt of
such notice from Tenant, then Tenant at its option shall have the right to make
such repair identified in its notice, and to be reimbursed by Landlord for the
reasonable costs thereof; provided that Tenant shall have no right to deduct any
costs that it incurs pursuant to this paragraph from the Rent payable under this
Lease.  In performing any repairs under this paragraph, Tenant shall not breach
any term or condition of any existing warranties on any Building system or roof,
and all repair work done in accordance with this paragraph must be performed at
a reasonable and competitive cost and expense and by duly licensed and insured
contractors.  Anything in this Lease to the contrary notwithstanding, Landlord
agrees that in the event of an emergency which: (A) poses the threat of
imminent, severe damage to Tenant’s customers or employees or to Tenant’s
property; and (B) necessitates prompt repair of items which are otherwise
required by this Lease to be repaired by Landlord, then Tenant may at its option
proceed forthwith to make such emergency repair as is reasonably necessary to
abate the emergency condition if (1) Tenant is unable to notify Landlord of such
emergency condition after using diligent efforts to contact Landlord and advise
it of same, or (2) Landlord fails to make immediate repairs after being notified
of the emergency condition.
 
11. Tenant's Repairs.
 
Subject to Landlord's obligation in Section 10 and subject to Sections 9 and 15,
Tenant, at its expense, shall repair, replace and maintain in good condition all
portions of the Premises and all areas, improvements and systems exclusively
serving the Premises including, without limitation, entries, doors, ceilings,
windows, interior walls, the interior side of demising walls and the heating,
ventilation and air conditioning system. Tenant shall also be responsible for
any in-rack fire sprinklers or other fire sprinklers and fire sprinkler systems
exclusively serving the Premises and not part of the Building-standard fire
sprinklers and fire sprinkler system.  Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term. At
Tenant’s expense, Tenant shall maintain maintenance and repair contracts for the
heating, ventilation and air conditioning systems and other mechanical and
building systems serving the Premises and shall, upon Landlord's request,
provide Landlord with a copy thereof and proof that such contract is in full
force and effect.  The scope of services and contractors under such maintenance
and repair contracts shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, delayed or conditioned.  If Tenant
fails to perform any maintenance, repair or replacement for which it is
responsible within a commercially reasonable period after Landlord’s notice to
do so (except in case of an emergency or situation involving imminent harm to
persons or property, in which case Landlord may act immediately), Landlord may,
but shall not have the obligation to, perform such work and shall be reimbursed
by Tenant, as additional rent hereunder, within 10 days after demand therefor.
Subject to Sections 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Building that results from damage caused by
Tenant, its agents, contractors, or invitees, and any repair that benefits only
the Premises.
 
12. Tenant-Made Alterations and Trade Fixtures.
 
Any alterations, additions, or improvements to the Premises made by or on behalf
of Tenant ("Tenant-Made Alterations"), shall be subject to Landlord's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed provided that such Tenant-Made Alterations do not affect any of the
Building’s structure, foundation, roof, appearance or building
systems.  Notwithstanding the foregoing, Tenant shall have the right to make
certain Tenant-Made Alterations without Landlord’s consent provided (i) such
Tenant-Made Alterations do not affect any of the Building’s structure, concrete
floors, foundation, roof, walls, appearance or building systems, including,
without limitation plumbing, electrical, and HVAC systems, (ii) do not exceed
One Hundred Thousand and No/100 Dollars ($100,000.00) in any one instance or Two
Hundred Thousand and No/100 Dollars ($200,000.00) cumulatively during any
calendar year, and (iii) at least ten (10) days prior to making any such
Tenant-Made Alterations, Tenant will notify Landlord of its intention to do so
and will provide Landlord with a copy  of all plans or drawings, if any, for
such Tenant-Made Alterations, copies of any required licenses or permits, and
certificates of insurance for worker's compensation and other coverage in
amounts from an insurance company reasonably satisfactory to Landlord protecting
Landlord and its property manager against liability for personal injury or
property damage during construction. Tenant shall cause, at its expense, all
Tenant-Made Alterations to comply with insurance requirements and with Legal
Requirements as a result of any Tenant-Made Alterations, including all
applicable zoning and municipal regulations as well as any requirements under
any association agreements, covenants or easements applicable to the
Building.  Tenant shall obtain at its cost and expense all applicable
governmental permits and approvals for Tenant-Made Alterations. All Tenant-Made
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable to Landlord and only grades of materials acceptable to
Landlord shall be used. All plans and specifications for any Tenant-Made
Alterations shall be submitted to Landlord for its prior written approval, as
provided above. Landlord may monitor construction of the Tenant-Made
Alterations. Tenant shall reimburse Landlord for its reasonable out-of-pocket
costs in reviewing plans and specifications. Landlord's right to review plans
and specifications and to monitor construction shall be solely for its own
benefit, and Landlord shall have no duty to see that such plans and
specifications or construction comply with applicable laws, codes, rules and
regulations. Tenant shall provide Landlord with the identities and mailing
addresses of all persons performing work or supplying materials, prior to
beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law. Tenant shall be
responsible at its sole cost and expense for the payment of all work and for the
completion of all work free and clear of liens and shall provide certificates of
insurance for worker's compensation and other coverage in amounts from an
insurance company satisfactory to Landlord protecting Landlord against liability
for personal injury or property damage during construction. Upon completion of
any Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors. Upon surrender of the Premises, all Tenant-Made Alterations and
any leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord's property, except to the extent Landlord requires removal
at Tenant's expense of any such items pursuant to Section 21 of this Lease or
Landlord and Tenant have otherwise agreed in writing in connection with
Landlord's consent to any Tenant-Made Alterations. Tenant shall repair any
damage caused by such removal.
 
Tenant, at its own cost and expense and without Landlord's prior approval, may
erect such removable shelves, bins, and normal office equipment (collectively
"Trade Fixtures") and paint any portion of the interior of the Premises in the
ordinary course of its business provided that such items do not alter the basic
character of the Premises, do not overload or damage the Premises or any
component thereof, and may be removed without injury to the Premises. The
construction, erection, installation thereof must also comply with all Legal
Requirements and with Landlord's requirements set forth above. Upon expiration
or termination of the Lease, Tenant shall remove its Trade Fixtures and shall
repair any damage caused by such removal.  Notwithstanding the foregoing,
Landlord acknowledges and agrees that Tenant’s racking will be anchored to the
concrete slab of the Building and that, upon Tenant vacating the Premises, these
anchors will be cut flush with the slab and neither removed nor filled.
 
13. Signs.
 
Tenant shall be permitted to place signs in the locations shown in Exhibit C-2,
as more particularly depicted in such Exhibit.  Tenant shall not make any
changes to the exterior of the Premises, install any exterior lights,
decorations, balloons, flags, pennants, banners, or painting, or erect or
install any signs, placards, decorations, or advertising media of any type which
can be viewed from the exterior of the Premises, without Landlord's prior
written consent.  With Landlord’s prior consent, which shall not be unreasonably
withheld, conditioned or delayed provided such signs otherwise comply with the
requirements of this section, Tenant may place signs designating reserved
employee, visitor or customer parking (in areas expressly permitted for same
pursuant to the parking provisions of this Lease), directional signs indicating
shipping and receiving areas of the Premises, and canopies over  the retail
entrance, the public entrance, and shipping and receiving doors. In its
discretion, and with Landlord’s prior consent, which shall not be unreasonably
withheld, conditioned or delayed provided such signs otherwise comply with the
requirements of this section, Tenant may place other signs relating to Tenant’s
business at the Premises, provided such signs are similar to other signs for
businesses in the Project, the Applegate Road Owners Association gives its
written approval prior to installation and such signs otherwise comply with the
requirements of this section.  Provided that Landlord has approved Tenant’s
signage at issue, Landlord agrees, at Tenant’s sole cost and expense, to support
Tenant’s signage requests during any approval process for such signage before
the Applegate Road Owners Association.  Signs shall be properly installed and
maintained by Tenant at Tenant’s sole cost and expense.  Upon surrender or
vacation of the Premises, Tenant shall have removed all signs and repair, paint,
and/or replace the building fascia surface to which its signs are attached.
Signs shall conform to all applicable zoning and municipal regulations as well
as any requirements under any association agreement, covenants or easements
applicable to the Building, including, but not limited to the Applegate Road
Owners Association, and Tenant shall obtain all applicable governmental and
association permits and approvals for sign and exterior treatments.
 
14. Parking.
 
Tenant shall be entitled to the exclusive use of the car and truck parking areas
marked as “Exclusive” on Exhibit A-1.  Tenant additionally shall have the option
to fence in a portion of the parking area and fence in the west truck docks
limiting traffic and access to that side of the Building in front of Tenant’s
docks, as shown on Exhibit A-1, to be used for parking and truck and trailer
storage, subject to Tenant’s compliance with all Legal Requirements, including
without limitation any fire/life safety and permitting requirements.  Landlord
shall not be responsible for enforcing Tenant's parking rights against any third
parties.
 
15. Restoration.
 
If at any time the Premises are damaged by a fire or other casualty, Landlord
shall notify Tenant within sixty (60) days after such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Premises. If the
restoration time is estimated to exceed six (6) months, either Landlord or
Tenant may elect to terminate this Lease upon notice to the other party given no
later than thirty (30) days after Landlord's notice. If neither party elects to
terminate this Lease or if Landlord estimates that restoration will take six (6)
months or less, then, subject to receipt of sufficient insurance proceeds,
Landlord shall promptly restore the Premises excluding the improvements
installed by Tenant or by Landlord on Tenant’s behalf, subject to delays arising
from the collection of insurance proceeds or from Force Majeure events. Tenant
at Tenant's expense shall promptly perform, subject to delays arising from the
collection of insurance proceeds or from Force Majeure events, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either party may terminate this Lease if the
Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. Tenant shall pay to Landlord with respect to any damage to the Premises
the amount of the commercially reasonably deductible under Landlord's insurance
policy within ten (10) days after the presentment of Landlord's invoice. If the
damage involves the premises of other tenants, Tenant shall pay the portion of
the deductible that the cost of the restoration of the Premises bears to the
total cost of restoration, as determined by Landlord. Base Rent and Operating
Expenses shall be abated for the period of repair and restoration in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises. Such abatement shall be the sole remedy
of Tenant, and except as provided herein, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss.  Tenant further waives all
claims (i) for any damage or injury resulting from any damage or destruction,
(ii) for any loss of profits or interruption of business resulting from Tenant’s
inability to use and occupy the Premises or any part thereof as a result of any
damage or destruction, or (iii) by reason of any required surrender of
possession of the Premises pursuant to this Section.  Tenant also waives the
benefit of New Jersey Revised Statutes, Title 46, Chapter 8, Sections 6 and 7,
and agrees that Tenant will not be relieved of the obligation to pay Rent in
case of damage or destruction to the Premises or the Building, except as
expressly provided in this Section.
 
16. Condemnation.
 
If any part of the Premises should be taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a "Taking" or "Taken"), and the
Taking  materially interferes with Tenant's use of the entire Premises or would
materially interfere with or impair Landlord’s ownership or operation of the
Building, then upon written notice by Landlord this Lease shall terminate and
Base Rent shall be apportioned as of said date. If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, the Base Rent payable
hereunder during the unexpired Lease Term shall be reduced to such extent as may
be fair and reasonable under the circumstances. In the event of any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant's interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord's award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses, and damage
to Tenant's Trade Fixtures, if a separate award for such items is made to
Tenant.
 
This Section of the Lease constitutes an express agreement and stipulation
governing any case of damage or destruction of the Premises or the Building by
fire or other casualty for the purposes of N.J.S.A. 46:8-6 and 7, and Tenant
hereby waives the provisions of such statute and any similar laws which provide
additional rights and remedies in such instance.
 
17. Assignment and Subletting.
 
Without Landlord's prior written consent, which shall not be unreasonably
withheld,  conditioned or delayed, Tenant shall not assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises
and any attempt to do any of the foregoing shall be void and of no effect. For
purposes of this Section, a transfer of the majority of the ownership interests
controlling Tenant shall be deemed an assignment of this Lease unless such
ownership interests are publicly traded. Notwithstanding the above, Tenant may
assign or sublet the Premises or any part thereof, to any entity controlling
Tenant, controlled by Tenant or under common control with Tenant (a "Tenant
Affiliate"), without the prior written consent of Landlord but with prior
written notice to Landlord, provided the assignee assumes, in full, the
obligations of Tenant under this Lease and any such assignment or sublease shall
not relieve Tenant of its obligations hereunder, and provided further that the
Tenant Affiliate is utilizing the space for a similar operation as Tenant.
Tenant shall reimburse Landlord for all of Landlord's reasonable out-of-pocket
expenses in connection with any assignment or sublease. Upon Landlord's receipt
of Tenant's written notice of a desire to assign the Lease or sublet the
Premises, or any part thereof, (provided that any such sublease is for all or
substantially all of the entire remaining Term) (other than to a Tenant
Affiliate that is utilizing the space for a similar operation as Tenant),
Landlord may, by giving written notice to Tenant within thirty (30) days after
receipt of Tenant's notice, terminate this Lease with respect to the space
described in Tenant's notice, as of the date specified in Tenant's notice for
the commencement of the proposed assignment or sublease.
 
Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant's obligations under this Lease shall at all times remain fully
responsible and liable for the payment of all rent and for compliance with all
of Tenant's other obligations under this Lease (regardless of whether Landlord's
approval has been obtained for any such assignments or sublettings). In the
event that (a) the rent due and payable by a sublessee or assignee (or a
combination of the rent payable under such sublease or assignment plus any bonus
or other consideration therefor or incident thereto) exceeds (b) the rent
payable under this Lease plus Tenant’s third-party costs actually and reasonably
incurred in preparing the Premises for such assignee or sublessee, brokerage
commissions and legal expenses, and any other third-party expense that is
reasonable and not in excess of arms-length competitive prices paid in the
Robbinsville, New Jersey market, then Tenant shall be bound and obligated to pay
Landlord fifty percent (50%) of all such excess rent and other excess
consideration within ten (10) days following receipt thereof by Tenant. Tenant
expressly waives any right that it might have to retain such excess pursuant to
the provisions of section 365(f) of the Bankruptcy Code.  Landlord shall have
the right to inspect and audit Tenant's books and records relating to any
sublease, assignment or other transfer.
 
If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge or hypothecation of Tenant's
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder, Landlord may collect any rent due
hereunder from the assignee, sublessee, mortgagee, pledgee, party to whom the
leasehold interest was hypothecated, concessionee or licensee or other occupant
and, except to the extent set forth in the preceding paragraph, apply the amount
collected to the rent due hereunder; and all such rent collected by Tenant shall
be held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of any rent due hereunder or application thereof by
Landlord, however, shall be deemed a waiver of these provisions or a release of
Tenant from the further performance by Tenant of its covenants, duties, or
obligations hereunder.
 
18. Indemnification.
 
Landlord, its employees and agents shall not be liable to Tenant, its employees,
agents, invitees or any other person or entity claiming through Tenant for any
damage, and Tenant and all those claiming by, through or under Tenant shall
store their property in and shall occupy and use the Premises and any
improvements therein and appurtenances thereto and all other portions of the
Building solely at their own risk.  To the extent permitted by law, Tenant
agrees to indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold harmless Landlord, and Landlord's managers, agents, employees and
contractors, from and against any and all claims, demands, losses, liabilities,
causes of action, suits, judgments, damages, costs and expenses (including
attorneys' fees) arising from any occurrence on the Premises, the use and
occupancy of the Premises, or from any activity, work or things done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents, or from Tenant’s failure to perform its non-monetary obligations
under this Lease (Tenant shall be liable for damages for breach of any monetary
obligations under this Lease pursuant to the provisions of Section 24 hereunder
and at law and in equity); provided that Tenant shall not indemnify Landlord
against the negligence or reckless behavior of Landlord or any of Landlord’s
managers, agents, employees and contractors.  This indemnity provision shall
survive termination or expiration of this Lease.  The furnishing of insurance
required hereunder shall not be deemed to limit Tenant's obligations under this
Section.
 
19. Inspection and Access.
 
Landlord and its agents, representatives, and contractors may enter the Premises
at any reasonable time upon reasonable prior notice (which may be verbal and
which shall not be required, however, in an emergency) to inspect the Premises
and to make such repairs as may be required or permitted pursuant to this Lease
and for any other business purpose. Landlord and Landlord's representatives may
enter the Premises during business hours upon reasonable prior notice (which may
be verbal) for the purpose of showing the Premises to prospective purchasers
and, during the last year of the Lease Term, to prospective tenants. Landlord
may erect a suitable sign on the Premises stating the Premises are available to
let or that the Building is available for sale. Landlord may grant easements,
make public dedications, designate common areas and create restrictions on or
about the Premises, provided that no such easement, dedication, designation or
restriction materially and adversely interferes with Tenant's use or occupancy
of the Premises, the parking areas of the Premises or Tenant’s access thereto.
At Landlord's request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.
 
20. Quiet Enjoyment.
 
If, at all times during the Lease Term, Tenant shall perform all of the
covenants and agreements herein required to be performed by Tenant, Tenant,
subject to the terms of this Lease and all matters of record, shall have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.
 


 
 

--------------------------------------------------------------------------------

 


21. Surrender.
 
No act by Landlord shall be an acceptance of a surrender of the Premises, and no
agreement to accept a surrender of the Premises shall be valid unless it is in
writing and signed by Landlord.  Upon termination of the Lease Term or earlier
termination of Tenant's right of possession, Tenant shall surrender the Premises
to Landlord in good condition, broom clean, ordinary wear and tear and casualty
loss and condemnation covered by Sections 15 and 16 excepted. All Tenant-Made
Alterations, including the initial Tenant Improvements to the Premises, shall,
at Landlord’s option, remain upon the Premises and be surrendered without
disturbance, molestation or damage.  Should Landlord elect that any Tenant-Made
Alterations be removed upon expiration or termination of the Lease, Tenant
hereby agrees to cause same to be removed at Tenant’s sole cost and
expense.  Any Trade Fixtures, Tenant-Made Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant's expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord's retention and disposition of such property. All obligations of Tenant
hereunder not fully performed as of the termination of the Lease Term shall
survive the expiration or termination of the Lease Term, including without
limitation, indemnity obligations, payment obligations with respect to Operating
Expenses and obligations concerning the condition and repair of the Premises.
 
Notwithstanding the foregoing, Tenant, upon submitting its request to Landlord
to make any Tenant-Made Alterations, including all or any portion of the initial
Tenant Improvements pursuant to Exhibit C hereto, shall have the right to
request therein that Landlord specify whether and to what extent Landlord will
require Tenant to remove the Tenant-Made Alterations, for which consent is being
sought, at or prior to the end of the Lease Term.  If Tenant shall fail to
request such information in its request to make any Tenant-Made Alterations,
then all such Tenant-Made Alterations shall thereafter be subject to the
exercise of Landlord's rights to require removal of such Tenant-Made
Alterations. If Tenant submits its request for such information in accordance
with the foregoing provisions and Landlord consents to the Tenant-Made
Alterations requested, Landlord shall, together with its consent, specify in
writing whether and to what extent it will require Tenant to remove the
Tenant-Made Alterations in question at or prior to the end of the Lease Term,
and if Landlord fails so to specify, Tenant shall have no further obligation to
remove the Tenant-Made Alterations which were the subject of Tenant's request.
 
22. Holding Over.
 
If Tenant retains possession of the Premises after the termination of the Lease
Term, unless otherwise agreed in writing, such possession shall be subject to
immediate termination by Landlord at any time, and all of the other terms and
provisions of this Lease (excluding any expansion or renewal option or other
similar right or option) shall be applicable during such holdover period, except
that Tenant shall pay Landlord as an occupancy fee for the holdover period, an
amount equal to one hundred twenty five percent (125%) of the Base Rent in
effect on the termination date for the first month after the termination date
and one hundred fifty percent (150%) of the Base Rent in effect on the
termination date, computed on a monthly basis for each month or part thereof
during such holding over. All other payments shall continue under the terms of
this Lease. In addition, Tenant shall be liable for all damages incurred by
Landlord as a result of such holding over. No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Section shall not be construed as
consent for Tenant to retain possession of the Premises.
 
23. Events of Default.
 
Each of the following events shall be an event of default ("Event of Default")
by Tenant under this Lease:
 
(a)           Tenant shall fail to pay any installment of Base Rent or any other
payment required herein when due, and such failure shall continue for a period
of five (5) days from the date such payment was due; provided that, on up to one
(1) occasion in any twelve (12) month period, there shall exist no Event of
Default unless Tenant shall have been given written notice of such failure and
shall not have made the payment within five (5) business days following the
giving of such notice.
 
(b)           Tenant or any guarantor or surety of Tenant's obligations
hereunder shall (i) make a general assignment for the benefit of creditors;
(ii) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “proceeding for relief”);
(iii) become the subject of any proceeding for relief which is not dismissed
within ninety (90) days of its filing or entry; (iv) die or suffer a legal
disability (if Tenant, guarantor, or surety is an individual) or be dissolved or
otherwise fail to maintain its legal existence (if Tenant, guarantor or surety
is a corporation, partnership or other entity).
 
(c)           Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease or as
simultaneously replaced by new insurance complying with the provisions of this
Lease so as to prevent any lapse in coverage.
 
(d)           Tenant shall not occupy or shall vacate the Premises or shall fail
to continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease.
 
(e)           Tenant shall attempt or there shall occur any assignment,
subleasing or other transfer of Tenant's interest in or with respect to this
Lease except as otherwise permitted in this Lease.
 
(f)           Tenant shall fail to discharge any lien placed upon the Premises
in violation of this Lease within sixty (60) days after any such lien or
encumbrance is filed against the Premises.
 
(g)           Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Section, and except as otherwise
expressly provided herein, such default shall continue for more than thirty (30)
days after Landlord shall have given Tenant written notice of such default
(provided that, if such failure is curable but is not reasonably capable of
being cured within thirty (30) days, then such cure period shall be extended for
such additional period as may be reasonably required up to a maximum of ninety
(90) days, so long as Tenant commences such cure within said thirty (30) days
period and thereafter diligently and in good faith pursues such cure to
completion).
 
24. Landlord's Remedies.
 
Upon each occurrence of an Event of Default, Landlord may at any time thereafter
at its election, terminate this Lease or Tenant's right of possession, (but
Tenant shall remain liable as hereinafter provided) and/or pursue any other
remedies at law or in equity. Upon the termination of this Lease or termination
of Tenant's right of possession, it shall be lawful for Landlord, without formal
demand or notice of any kind, to re-enter the Premises by summary dispossession
proceedings or any other action or proceeding authorized by law and to remove
Tenant and all persons and property therefrom. If Landlord re­enters the
Premises, Landlord shall have the right to keep in place and use, or remove and
store, all of the furniture, fixtures and equipment at the Premises.
 
If Landlord terminates this Lease, Landlord may recover from Tenant the sum of:
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant's or any other occupant's
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all  expenses incurred
by Landlord in pursuing its remedies, including reasonable attorneys' fees and
court costs; and an amount in cash equal to the then present value of the Base
Rent and other amounts payable by Tenant under this Lease as would otherwise
have been required to be paid by Tenant to Landlord during the period following
the termination of this Lease measured from the date of such termination to the
expiration date stated in this Lease, less the fair market value of the Premises
(which shall include a reasonable period of vacancy following Landlord’s
recovery of legal possession and the reletting of the Premises to a new tenant,
as well as any market rate tenant inducements or tenant concessions). If
Landlord has relet the Premises at the time of the determination of the fair
market value, the fair market value shall conclusively be determined by the net
rents payable under the new lease for the Premises.  Such present value shall be
calculated at a discount rate equal to the 90-day U.S. Treasury bill rate at the
date of such termination.
 
If Landlord terminates Tenant's right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant. For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys' fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises. If the Premises are relet and a
sufficient sum shall not be realized from such reletting (after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including attorneys' fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom) to satisfy all rental
provided for in this Lease to be paid, then Tenant shall immediately satisfy and
pay any such deficiency. Any such payments due Landlord shall be made upon
demand therefor from time to time and Tenant agrees that Landlord may file suit
to recover any sums falling due from time to time. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.
 
Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with the same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord's right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of any rental due under this Lease or
other payment with knowledge of the breach of any covenant hereof shall not be
deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord. To the greatest extent permitted by law, Tenant waives the
service of notice of Landlord's intention to re-enter as provided for in any
statute, or to institute legal proceedings to that end.  Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws in the event Tenant shall be evicted or dispossessed from the
Premises for any cause, or Landlord re-enters the Premises following the
occurrence of any default hereunder, or this Lease is terminated before the
lease expiration date, as well as any rights it may have under N.J.S.A.
2A:18-60.
 
The terms "enter" "re-enter", "entry" or "re-entry", as used in this Lease, are
not restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Building before reletting the Premises). Landlord shall not be
liable, nor shall Tenant's obligations hereunder be diminished because of,
Landlord's failure to relet the Premises or collect rent due in respect of such
reletting.
 
25. Tenant's Remedies.
 
Landlord shall not be in default hereunder unless Landlord fails to perform any
of its obligations hereunder within thirty (30) days after written notice from
Tenant specifying such failure (unless such performance will, due to the nature
of the obligation, require a period of time in excess of thirty (30) days, then
after such period of time as is reasonably necessary). All obligations of
Landlord hereunder shall be construed as covenants, not conditions; and, except
as may be otherwise expressly provided in this Lease, Tenant may not terminate
this Lease for breach of Landlord's obligations hereunder. Subject to the terms
and conditions of Section 40, all obligations of Landlord under this Lease shall
be binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term "Landlord" in this Lease shall mean only the owner,
for the time being of the Premises, and in the event of the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner's ownership.
 
26. Waiver of Jury Trial.
 
TENANT AND LANDLORD EACH WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED HERETO.
 
27. Subordination.
 
This Lease and Tenant's interest and rights hereunder (including, without
limitation, options to purchase and rights of first refusal, if any) are and
shall be subject and subordinate at all times to the lien of any mortgage, now
existing or hereafter created on or against the Building, and all amendments,
restatements, renewals, modifications, consolidations, refinancing, assignments
and extensions thereof, without the necessity of any further instrument or act
on the part of Tenant.  Tenant agrees, at the election of the holder of any such
mortgage, to attorn to any such holder.  The provisions of this Section shall be
self-operative and no further instrument shall be required to effect such
subordination or attornment; however, Tenant agrees upon demand to execute,
acknowledge and deliver such instruments, confirming such subordination and such
instruments of attornment as shall be requested by any such holder within ten
(10) days of such request.  Tenant’s obligation to furnish each such instrument
requested hereunder in the time period provided is a material inducement for
Landlord’s execution of this Lease and if Tenant fails to timely deliver any
such instrument within such ten (10) day period, then Landlord shall send to
Tenant’s CFO or CEO a second notice requesting that Tenant return the executed
instrument within five (5) days of the second notice notifying Tenant’s CFO or
CEO that if Tenant fails to do so, an Event of Default shall be deemed to have
occurred hereunder and Landlord will execute the instrument as Tenant’s
attorney-in-fact under the provisions of this Section 27.  Tenant’s failure to
deliver the instrument within said 5-day period after the second notice shall be
deemed an immediate Event of Default by Tenant under this Lease, and no further
notice or cure period provided in Section 23 of this Lease shall be applicable.
Further, Tenant hereby irrevocably appoints Landlord as its attorney in fact
(such power of attorney being coupled with an interest) to execute on its behalf
and in its name any such instrument and to cause any such instrument to be
recorded, if Tenant fails to execute and deliver the instrument within five (5)
days after Landlord's second written request thereof.  Notwithstanding the
foregoing, any such holder may at any time subordinate its mortgage to this
Lease, without Tenant's consent, by notice in writing to Tenant, and thereupon,
this Lease shall be deemed prior to such mortgage without regard to their
respective dates of execution, delivery or recording and in that event such
holder shall have the same rights with respect to this Lease as though this
Lease had been executed prior to the execution, delivery and recording of such
mortgage and had been assigned to such holder. The term "mortgage" whenever used
in this Lease shall be deemed to include deeds of trust, security assignments
and any other encumbrances, and any reference to the "holder" of a mortgage
shall be deemed to include the beneficiary under a deed of trust.
 
Landlord agrees to use best efforts to obtain from any future holder of any
mortgage or deed of trust securing the Land or the Building ("Mortgagee") a
subordination, non-disturbance and attornment agreement for the benefit of
Tenant and which is acceptable to Mortgagee.  Landlord shall have no liability
if such Mortgagee refuses to give Tenant a subordination, non-disturbance and
attornment agreement.
 
28. Mechanic's Liens.
 
Tenant has no express or implied authority to create or place any lien or
encumbrance of any kind upon, or in any manner to bind the interest of Landlord
or Tenant in, the Premises or any part of the Building or to charge the rentals
payable hereunder for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs.  To the fullest extent permitted by the New Jersey Construction Lien
Law, N.J.S.A. 2A:4A-1, et seq., or any other applicable Legal Requirement,
Landlord’s consent to the making of any Tenant-Made Alterations shall not be
deemed an agreement by Landlord to subject Landlord or any Mortgagee, or its or
their interest in the Premises or the Building, to any lien, charge or
encumbrance that may be filed in connection with such permitted Tenant-Made
Alterations.  Tenant covenants and agrees that it will pay or cause to be paid
all sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises or
with respect to the Equipment (as such term is defined in Rider Two) and that it
will save and hold Landlord harmless from all loss, cost or expense based on or
arising out of asserted claims or liens against the leasehold estate or against
the interest of Landlord in the Premises, or with respect to the Equipment, or
under this Lease. Tenant shall give Landlord immediate written notice of the
placing of any lien or encumbrance against the Premises or with respect to the
Equipment and cause such lien or encumbrance to be discharged within 60 days of
the filing or recording thereof; provided, however, Tenant may contest such
liens or encumbrances as long as such contest prevents foreclosure of the lien
or encumbrance and Tenant causes such lien or encumbrance to be bonded or
insured over in a manner satisfactory to Landlord within such 60 day period.
 
29. Estoppel Certificates.
 
Tenant agrees, from time to time, within ten (10) days after request of
Landlord, to execute and deliver to Landlord, or Landlord's designee, any
estoppel certificate requested by Landlord, stating that this Lease is in full
force and effect, the date to which rent has been paid, that Landlord is not in
default hereunder (or specifying in detail the nature of Landlord's default),
the termination date of this Lease and such other matters pertaining to this
Lease as may be requested by Landlord. Tenant's obligation to furnish each
estoppel certificate in a timely fashion is a material inducement for Landlord's
execution of this Lease, and if Tenant fails to timely deliver any such
certificate within ten (10) day period, then Landlord shall send to Tenant’s CFO
or CEO a second notice requesting that Tenant return the executed certificate
within five (5) days of the second notice and notifying Tenant’s CFO or CEO that
if Tenant fails to do so, an Event of Default shall be deemed to have occurred
hereunder and Landlord will execute the certificate as Tenant’s attorney-in-fact
under the provisions of this Section 29.  Tenant’s failure to deliver an
estoppel certificate within said 5-day period after the second notice shall be
deemed an immediate Event of Default by Tenant under this Lease, and no further
notice or cure period provided in Section 23 of this Lease shall be applicable.
Tenant hereby irrevocably appoints Landlord as its attorney in fact (coupled
with an interest) to execute on its behalf and in its name any such certificate
if Tenant fails to execute and deliver the certificate within five (5) days
after Landlord's second written request thereof.
 
30. Environmental Requirements.
 
Except for Hazardous Material contained in products used by Tenant in de minimis
quantities for ordinary cleaning and office purposes, Tenant shall not permit or
cause any party to bring any Hazardous Material upon the Premises or transport,
store, use, generate, manufacture or release any Hazardous Material in or about
the Premises without Landlord’s prior written consent in its sole and absolute
discretion.
 
Any storage, use or handling by Tenant at the Premises of any Hazardous
Materials shall be subject to the prior written consent of Landlord, in its sole
and absolute discretion.  In its request for Landlord’s consent, Tenant shall
identify the Hazardous Materials in question, the quantity thereof, the manner
in which such Hazardous Materials are contemplated to be used, stored or
handled, the estimated times and time frames within which such Hazardous
Materials are contemplated to be used, stored and/or handled at the Premises by
Tenant, and true and complete copies of MSDS Sheets (showing applicable NFPA
Risk Levels) relating thereto.  In the event Landlord consents to any such
storage, use or handling of Hazardous Materials in the Premises, such use,
storage and handling shall be at all times (i) in accordance with the terms and
conditions of this Section 30, (ii) in accordance with all applicable state,
local and federal laws, codes, ordinances and regulations, including but not
limited to all applicable Environmental Requirements (hereinafter defined) and
regulations of the fire marshal for the fire department having jurisdiction with
respect to the Building (iii) only after taking all reasonable precautions and
utilizing such engineering controls, at its sole cost and expense, as are
necessary to adequately ventilate odors and fumes in the Premises in accordance
with health and safety standards and to prevent any odors and fumes from
emanating from the Premises, including the installation of such reasonable
control devices and the establishment of reasonable control procedures to
eliminate such odors wherever such Hazardous Substances are used, handled and/or
stored in the Premises; (iv) subject to obtaining, and in accordance with the
conditions under, any and all required permits and governmental approvals, and
(v) in amounts not in excess of the maximum amounts for same at any one time as
have been approved by Landlord.  Without limitation of the foregoing and any
other requirements of this Section 30, Tenant shall be responsible for obtaining
any and all governmental or quasi-governmental approvals and/or permits required
in connection with the presence, use, storage, handling, treatment, generation,
release or disposal of all such Hazardous Materials.  Tenant shall provide
Landlord with a copy of all such approvals and/or permits; in addition, Tenant
shall provide Landlord with any reports filed with, and correspondence, with,
governmental agencies; storage and management plans filed with governmental
agencies; notices of violations of any legal requirements; and any other
documents that Landlord may reasonably request with respect to such Hazardous
Materials.  Tenant shall maintain Material Safety Data Sheets (MSDS) for each
Hazardous Material on the Premises; and the Tenant’s use, storage and disposal
of such Hazardous Materials shall be consistent with the corresponding MSDS.
 


 
Tenant, at its sole cost and expense, shall operate its business in the Premises
in strict compliance with all Environmental Requirements and shall remediate in
a manner satisfactory to Landlord any Hazardous Materials released on or from
the Premises by Tenant, its agents, employees, contractors, subtenants or
invitees. Tenant shall complete and certify to disclosure statements as
requested by Landlord from time to time relating to Tenant’s transportation,
storage, use, generation, manufacture or release of Hazardous Materials on the
Premises. Without limitation of the generality of the foregoing, Tenant shall,
at its sole cost, comply with ISRA, including but not limited to making all
submissions to, providing all information to, and complying with all
requirements of the Industrial Site Evaluation Element or its successor of the
New Jersey Department of Environmental Protection or its successor (the
“NJDEP”).  Tenant shall further promptly provide to Landlord all information
requested by Landlord, a licensed site remediation professional as defined in
the Site Remediation Reform Act, P.L. 2009, c. 60, and the regulations
promulgated thereunder (“LSRP”) or NJDEP for preparation of an ISRA Affidavit,
de minimis quantity exemption, limited conveyance application or other
submission to be made by Landlord, and shall promptly sign such affidavits and
submissions when requested by Landlord, an LSRP or NJDEP.
 
The term “Environmental Requirements” means all applicable present and future
statutes, regulations, ordinances, rules, codes, judgments, orders or other
similar enactments of any governmental authority or agency regulating or
relating to health, safety, or environmental conditions on, under, or about the
Premises or the environment, including without limitation, the following: the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§9601 et seq.), as amended from time to time; the Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), as amended from time to time; and all
state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. The term “Hazardous Materials” means and
includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, including
without limitation any regulated substance, toxic substance, hazardous
substance, hazardous waste, pollution, pollutant or contaminant, as defined or
referred to in the Site Remediation Reform Act, P.L. 2009, c. 60; the New Jersey
Environmental Rights Act, N.J.S.A. 2A:35A-1 et seq.; the New Jersey Spill
Compensation and Control Act, N.J.S.A. 58:10-23.11 et seq.; the New Jersey Air
Pollution Control Act, N.J.S.A. 26:2C-1 et seq.; the Hazardous Substances
Discharge: Reports and Notices Act, N.J.S.A. 13:1K-15 et seq.; ISRA; asbestos
and petroleum, including crude oil or any fraction thereof; natural gas liquids;
liquefied natural gas; or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.
 
Tenant shall indemnify, defend, and hold Landlord, and its managers and agents,
harmless from and against any and all losses (including, without limitation,
diminution in value of the Premises or the Building and loss of rental income
from the Building, claims, demands, actions, suits, damages (including, without
limitation, punitive damages), expenses (including, without limitation,
remediation, removal, repair, corrective action, or cleanup expenses), and costs
(including, without limitation, actual attorneys’ fees, consultant fees or
expert fees and including, without limitation, removal or management of any
asbestos brought into the property or disturbed by Tenant in breach of the
requirements of this Section, regardless of whether such removal or management
is required by law) which are brought or recoverable against, or suffered or
incurred by Landlord, or its managers and agents, as a result of any release of
Hazardous Materials for which Tenant is obligated to remediate as provided above
or any other breach of the requirements under this Section by Tenant, its
agents, employees, contractors, subtenants, assignees or invitees, regardless of
whether Tenant had knowledge of such non-compliance. The obligations of Tenant
under this Section shall survive any expiration or termination of this Lease.
 
Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Section, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case, Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.
Tenant shall promptly notify Landlord of any communication or report that Tenant
makes to any governmental authority regarding any possible violation of
Environmental Requirements or release or threat of release of any Hazardous
Materials onto or from the Premises.  Tenant shall, within five (5) days of
receipt thereof, provide Landlord with a copy of any documents or correspondence
received from any governmental agency or other party relating to a violation or
possible violation of Environmental Requirements or claim or liability
associated with the release or threat of release of any Hazardous Materials onto
or from the Premises, whether currently or hereafter existing.
 
In addition to all other rights and remedies available to Landlord under this
Lease or otherwise, Landlord may, in the event of a breach of the requirements
of this Section that are not cured within thirty (30) days following notice of
such breach by Landlord, require Tenant to provide financial assurance (such as
insurance, escrow of funds or third party guarantee) in an amount and form
satisfactory to Landlord.  The requirements of this Section are in addition to
and not in lieu of any other provision of this Lease.
 
Nothing in this Lease shall be deemed to make Tenant responsible for any
required removal, remediation, containment or abatement of any Hazardous
Materials discharged in the Premises prior to the Commencement Date of this
Lease or not discharged in or about the Premises by Tenant, its agents,
employees, contractors, subtenants, assignees or invitees, unless, in either
such case, the presence of the Hazardous Materials was exacerbated by the acts
or omission of Tenant, its agents, employees, contractors, subtenants or
invitees.
 
31. Rules and Regulations.
 
Tenant shall, at all times during the Lease Term and any extension thereof,
comply with all reasonable rules and regulations at any time or from time to
time established by Landlord covering use of the Premises and the Building. The
current rules and regulations are attached hereto as Exhibit E. In the event of
any conflict between said rules and regulations and other provisions of this
Lease, the other terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Building.
 
32. Security Service.
 
Tenant acknowledges and agrees that Landlord is not providing any security
services with respect to the Premises and that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.
 
Landlord agrees that, at Tenant’s sole cost and expense, Tenant may staff the
existing guardhouse for the Building.  Tenant’s staff at the guardhouse may not
restrict access of any third parties to any portion of the Building that is not
part of the Premises but may direct such third parties to their appropriate
destination at the property.  All such guardhouse employees shall be deemed the
sole responsibility of Tenant and shall not be the employees of the Landlord or
its managing agent.  Tenant agrees that it shall be solely responsible for all
payments due or to become due to such guardhouse employees, including the
withholding of appropriate taxes, and for the compliance with workers'
compensation laws and all other legal requirements with respect to such
employees.  Any such employees of Tenant at the guardhouse shall have been
trained and shall be competent to perform such services, shall be properly
supervised and directed by Tenant, and shall be properly uniformed or suitably
attired.  Tenant agrees to maintain good order and shall be responsible for the
conduct and good behavior of such employees.  Tenant shall indemnify, defend
(with counsel reasonably acceptable to Landlord) and hold harmless Landlord, and
Landlord's managers, agents, employees and contractors, from and against any and
all claims, demands, losses, liabilities, causes of action, suits, judgments,
damages, costs and expenses (including attorneys' fees) arising therefrom the
use by Tenant of such staff at the guardhouse.
 
33. Force Majeure.
 
Neither party shall be held responsible for delays in the performance of its
obligations hereunder when caused by strikes, lockouts, labor disputes, acts of
God, inability to obtain labor or materials or reasonable substitutes therefor,
governmental restrictions, governmental regulations, governmental controls,
delay in issuance of permits, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of such party (Force Majeure"); provided, however, that this provision
shall not serve to excuse Tenant of any of its obligations to timely pay Base
Rent, additional rent or any other sum due or to excuse Tenant of any of its
obligations relating to environmental requirements.
 
34. Entire Agreement.
 
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof. No representations, inducements, promises
or agreements, oral or written, have been made by Landlord or Tenant, or anyone
acting on behalf of Landlord or Tenant, which are not contained herein, and any
prior agreements, promises, negotiations, or representations are superseded by
this Lease. If any printed provision of this Lease is deleted by the parties,
such deletion may not be utilized in interpreting the rights of the parties
hereunder; but each party shall have all rights which it would have had, at law
or otherwise, if such deleted provision had never been printed herein. This
Lease may not be amended except by an instrument in writing signed by both
parties hereto.
 
35. Severability.
 
If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws, then and in that event, it is the intention of the
parties hereto that the remainder of this Lease shall not be affected thereby.
It is also the intention of the parties to this Lease that in lieu of each
clause or provision of this Lease that is illegal, invalid or unenforceable,
there be added, as a part of this Lease, a clause or provision as similar in
terms to such illegal, invalid or unenforceable clause or provision as may be
possible and be legal, valid and enforceable.
 
36. Brokers.
 
Landlord and Tenant each represent and warrant to the other that it has dealt
with no broker, agent or other person in connection with this transaction and
that no broker, agent or other person brought about this transaction, other than
the Brokers set forth on the first page of this Lease, and each party agrees to
indemnify and hold the other harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with the indemnifying party with regard
to this leasing transaction.
 
37. Intentionally Deleted.
 
38. Miscellaneous.
 
(a)           Any payments or charges due from Tenant to Landlord hereunder
shall be considered rent for all purposes of this Lease.
 
(b)           If and when included within the term "Tenant", as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.
 
(c)           Except as otherwise expressly provided in this Lease or as
otherwise required by law, Landlord retains the absolute right to withhold any
consent or approval.
 
(d)           At Landlord's request from time to time, Tenant shall furnish
Landlord with true and complete copies of its most recent annual and quarterly
financial statements prepared by Tenant or Tenant's accountants and any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders.
 
(e)           Landlord and Tenant agree to execute a memorandum of the Lease,
setting forth the Lease Term and Tenant’s expansion option and other required
provisions, which memorandum shall be substantially in the form attached hereto
as Exhibit F-1 (“Memorandum of Lease”).  Tenant shall have the right to record
the Memorandum of Lease at its sole cost and expense; provided, however, that
simultaneously with the parties’ execution of the Memorandum of Lease, Tenant
has delivered to Landlord a memorandum of lease termination in the form attached
hereto as Exhibit F-2 (“Memorandum of Lease Termination”) executed by Tenant,
which Landlord shall hold in trust pending the expiration or earlier termination
of this Lease.  Tenant hereby agrees that Landlord shall have the right to
record the Memorandum of Lease Termination upon the termination or expiration of
this Lease or upon the occurrence of any Event of Default with respect to which
Landlord is pursuing legal or equitable remedies.  Additionally, in connection
with any future modification of this Lease that modify any of the terms set
forth on the recorded Memorandum of Lease, the parties hereby agree to execute a
memorandum of lease modification, in a commercially reasonable form, setting
forth such modified terms, which if recorded shall be recorded at Tenant’s
expense, as well as an updated Memorandum of Lease Termination.
 
(f)           The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.
 
(g)           The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.
 
(h)           Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
 
(i)           Any amount not paid by Tenant within five (5) days after its due
date in accordance with the terms of this Lease shall bear interest from such
due date until paid in full at the lesser of the highest rate permitted by
applicable law or fifteen percent (15%) per year. It is expressly the intent of
Landlord and Tenant at all times to comply with applicable law governing the
maximum rate or amount of any interest payable on or in connection with this
Lease. If applicable law is ever judicially interpreted so as to render usurious
any interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord's and
Tenant's express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
 
(j)           This Lease has been executed and delivered in the State of New
Jersey and shall be construed and interpreted in accordance with the laws of the
State of New Jersey, without regard to principles of conflicts of
laws.  Landlord and Tenant hereby irrevocably agree that any legal action or
proceeding arising out of or relating to this Lease shall only be brought in the
Courts of the State of New Jersey, or the Federal District Court for the
District of New Jersey.  By execution and delivery of this Lease, Landlord and
Tenant hereby irrevocably accept and submit generally and unconditionally for
itself and with respect to its properties, to the jurisdiction of any such court
in any such action or proceeding, and hereby waive in the case of any such
action or proceeding brought in the courts of the State of New Jersey, or
Federal District Court for the District of New Jersey, any defenses based on
jurisdiction, venue or forum non coveniens.  The name and address of Tenant's
resident agent in the state of New Jersey is Corporation Service Company, 830
Bear Tavern Road, West Trenton, NJ  08628.  Tenant shall advise Landlord in
writing if the name and address of its resident agent is changed during the Term
hereof.
 
(k)           Time is of the essence as to the performance of Tenant's
obligations under this Lease.
 
(l)           All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof. In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.
 
39. Intentionally Deleted.
 
40. Limitation of Liability of Landlord.
 
It is understood that Landlord is a limited liability company and that any
obligation or liability whatsoever of Landlord, which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby, shall not be personally binding upon, nor shall any such liability or
obligation  be enforced against the property of Landlord (other than the
Building), nor be enforced against the property of Landlord’s  members,
managers, employees or agents, regardless of whether such obligation or
liability is in the nature of contract, tort, or otherwise. Tenant agrees that
Tenant shall look solely to Landlord's equity in the Building for the collection
of any judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default or breach by Landlord with respect to any
of the terms and provisions of this Lease to be kept, observed and performed by
Landlord, subject, however, to the prior rights of any ground or underlying
landlords or any mortgagee of all or any part of the Building, and no other
assets of Landlord shall be subject to levy, execution or other judicial process
for the satisfaction of Tenant's claim.  In no event shall Landlord be liable to
Tenant for any indirect or consequential damage, injury, loss or claim.
 
41. ERISA Representation.
 
Tenant hereby represents and warrants to Landlord, for the benefit of the
Prudential Insurance Company of America (“Prudential”), as follows:
 
(a)           Neither Tenant nor any of its “affiliates” (within the meaning of
Part VI(c) of Prohibited Transaction Exemption 84­14, 49 Fed. Reg. 9494 (1984),
as amended ("PTE 84­14")) has, or during the immediately preceding year has
exercised the authority to:
 
(i)           appoint or terminate Landlord as investment manager over assets of
any "employee benefit plan" (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") invested in, or
sponsored by, Prudential; or
 
(ii)           negotiate the terms of a management agreement (including renewals
or modifications thereof) with Landlord on behalf of any such plan;
 


(b)           Tenant is not "related" to Prudential (as determined under in Part
VI(h) of PTE 84­14);


(c)           Tenant has negotiated and determined the terms of this Lease at
arm's length, as such terms would be negotiated and determined by the Tenant
with unrelated parties; and


(d)           Tenant is not an "employee benefit plan" as defined in Section
3(3) of ERISA, a "plan" as defined in Section 4975(e)(1) of the Internal Revenue
Code of 1986, as amended, or an entity deemed to hold "plan assets" within the
meaning of 29 C.F.R. §2510.3­101 of any such employee benefit plan or plan.


42. OFAC Certification.
 
Tenant certifies that:  (a) Tenant is not, and shall not during the term of this
Lease become, a person or entity with whom Landlord is restricted from doing
business under the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, H. R. 3162,
Public Law 107-56 (commonly known as the “USA Patriot Act”) and Executive Order
Number 13224 on Terrorism Financing, effective September 24, 2001 and
regulations promulgated pursuant thereto (collectively, “Anti-Terrorism Laws”),
including without limitation persons and entities named on the Office of Foreign
Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”).  (b) To the best of its knowledge, Tenant
is not currently engaged in any transactions or dealings, or otherwise
associated with, any Prohibited Persons in connection with the use or occupancy
of the Premises or the Building.  Tenant will not, during the Term of this
Lease, engage in any transactions or dealings, or be otherwise associated with,
any Prohibited Persons in connection with the use or occupancy of the Premises
or the Building.  If at any time after the date hereof Tenant becomes a
Prohibited Person, then Tenant shall notify Landlord within five (5) business
days after becoming aware of such designation.  (c) If Tenant breaches any
representation or covenant set forth in this Section, or Tenant hereafter
becomes a Prohibited Person, then in any such event, same shall constitute an
Event of Default under the Lease, entitling Landlord to any and all remedies
under the Lease or at law or in equity (including the right to terminate the
Lease), without affording Tenant any notice or cure period.  Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord from and against any and
all claim, damages, losses, risks, liabilities, and expenses (including
attorney’s fees and costs) arising from or related to any breach of the
foregoing certification.
 
43. Notices.
 
           All notices required or permitted to be given under this Lease shall
be in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed, if to Tenant, at
 
Global Equipment Company Inc.
11 Harbor Park Drive
Port Washington, NY, 11050
Attn:  Mr. Alan Schaeffer,
 
with a copy to
 
Systemax, Inc.
11 Harbor Park Drive
Port Washington, NY  11050
Office of the General Counsel,


 
and if to Landlord, to:

 
PR I Washington Township NJ, L.L.C.
c/o Matrix Realty, Inc.
CN 4000, Forsgate Drive
Cranbury, NJ 08512
Attn:  Property Manager, Northeast Business Park,
 
with a copy to
 
Mr. William H. Anderson, Principal
Prudential Real Estate Investors
8 Campus Drive
Parsippany, NJ  07054,
 
with a copy to
 
Joan Hayden, Esq., Vice President & Corporate Counsel, Law Department
Prudential Real Estate Investors
8 Campus Drive
Parsippany, NJ  07054.
 
Either party may by notice given aforesaid change its address for all subsequent
notices. Except where otherwise expressly provided to the contrary, notice shall
be deemed given upon attempted delivery if delivery is refused for any reason or
upon actual receipt.
 
44. Additional Rent.
 
All costs and expenses other than Base Rent that Tenant assumes or agrees to pay
to Landlord pursuant to this Lease, including without limitation, Operating
Expenses, shall be deemed to be additional rent and, in the event of nonpayment
thereof, Landlord shall have all the rights and remedies provided for in case of
nonpayment of rent, including the assessment of interest and late charges.  Base
Rent and additional rent are sometimes referred to collectively herein as
"rent."
 
45. Riders.
 
Two (2) Riders, Expansion Option Rider and Roof Access Rider, are attached to
this Lease and made a part hereof.
 


 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.
 




WITNESS/ATTEST:                                                                LANDLORD:


PR I WASHINGTON TOWNSHIP NJ, L.L.C,
a New Jersey limited liability company








By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:   Authorized Person
 
 
Date:                                                                


TENANT


GLOBAL EQUIPMENT COMPANY INC.,
a New York corporation




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:                                                       
                                                                                     Duly
Authorized Officer
Tax
ID:                                                                           


Date:                                                                


 
 

--------------------------------------------------------------------------------

 


RIDER ONE – TENANT’S EXPANSION OPTION


During the initial Lease Term, and subject to the other terms of this Rider,
prior to leasing any available, contiguous space in the Building (hereinafter,
the “Expansion Area”) to a third party, Landlord will first offer Tenant the
right to lease that Expansion Area by providing Tenant with a written notice
identifying the Expansion Area and the terms and conditions upon which Landlord
is willing to lease the Expansion Area to Tenant (the “Expansion Area Offer
Notice”).  For purposes herein, space in the Building shall be deemed to be
“available” when the lease for the current occupant of the space expires or is
otherwise terminated.  Notwithstanding the foregoing, the Expansion Area shall
not be deemed to become available if such space is: (A) assigned or subleased by
the current tenant of the space; (B) re-leased by the current tenant of the
space by renewal or extension in accordance with the terms of its lease; (C)
subject to a specific expansion or other right of any other tenant in the
Building existing as of the Lease Commencement Date unless and until such other
tenant(s) has/have failed to timely exercise its/their option(s) or right(s); or
(D) not leased to a tenant as of the date of this Lease (until that space is
leased, and then subsequently ``becomes available'').  Additionally, space shall
not be deemed to be “available” if Landlord has previously offered such space to
Tenant under this Rider, and Tenant declines or fails to duly and timely
exercise its expansion option or otherwise fails to meet all of the conditions
provided in this Rider for such space.


Tenant shall have ten (10) days to notify Landlord in writing (“Tenant’s
Acceptance Notice”) that it desires to lease the Expansion Space upon such terms
and conditions set forth in Landlord’s Expansion Area Offer Notice.  In the
event Tenant elects to lease less than all of the Expansion Area, then the
portion of the Expansion Area that Tenant leases must be the portion that is
immediately adjacent to Tenant’s existing Premises and must comply, at Tenant's
sole cost and expense, with all applicable building and safety codes.  Further,
Tenant shall be responsible, at its sole cost and expense, for all costs
associated with separately demising the portion of the Expansion Area that
Tenant elects to lease from the remaining portion of the Expansion Area that
Tenant did not elect to lease.  In addition, all of the remaining Expansion Area
not leased by Tenant pursuant to this Rider must (i) also comply with all
applicable building and safety codes, (ii) be regular in shape with adequate
means of ingress and egress and (iii) contain a minimum of 226,000 rentable
square feet and be suitable and marketable for normal renting purposes as
office/warehouse space at Landlord’s sole discretion.  Tenant’s Acceptance
Notice must be accompanied by a copy of its most recent financial statements
(quarterly and annual financial statements including at least its income
statements, balance sheets, and cash flow statement) reflecting Tenant’s current
financial condition.  Upon receipt of Tenant’s Acceptance Notice and
satisfactory financial statements, Landlord shall prepare, and the parties shall
promptly execute, an amendment to the Lease incorporating such terms.


Exercise of Tenant’s rights under this Rider shall be conditioned upon the
following:  (1) The Premises must continue to be used as set forth in the Lease;
(2) at the time of exercise of the option or commencement of the option term,
none of the space in the Premises shall have been subleased for all or
substantially all of the term; (3) The Lease shall not have been assigned by
Tenant to any person or entity, Tenant agreeing that this option is personal to
Global Equipment Company Inc., a New York corporation, (4) Tenant shall not be
in default under the Lease at the time the Expansion Space became available or
any time thereafter up through the date the lease amendment is executed (if
Tenant is in default at any such time, Landlord may terminate this option by
delivering written notice to Tenant notifying Tenant of Landlord’s election to
terminate this option, in which event Tenant’s rights under this Rider shall be
null and void and of no further force or effect whatsoever, and Landlord may
lease all or any portion of the Expansion Space to others at any time thereafter
without regard to the restrictions in this Rider and on whatever terms and
conditions Landlord may decide in its sole discretion); (5) The Lease must be in
full force and effect; (6) Tenant's current financial condition, as revealed by
its most recent financial statements, must demonstrate either that:  (A) Tenant
meets the financial criteria that Landlord generally uses to lease space to
tenants; or (B) Tenant's net worth is at least equal to its net worth at the
time the Lease was signed; and (7) more than two (2) years must remain in the
term of this Lease.  Landlord shall incur no liability, and the expiration date
of the term for which the Expansion Area is leased shall not be extended, if
Landlord is unable to deliver possession of the Expansion Area to Tenant due to
any holdover tenant's refusal to vacate, or for any other reason not within
Landlord's reasonable control.
 
If Tenant declines or fails to duly and timely exercise its expansion option or
fails to meet all of the conditions provided in this Rider, Landlord shall
thereafter be free to lease the Expansion Space in portions or in its entirety
to any other person at any time without regard to the restrictions in this Rider
and on whatever terms and conditions Landlord may decide in its sole
discretion.  Tenant’s expansion option under this Rider shall be one-time only
and upon Tenant’s rejection or failure to meet conditions, it shall thereafter
be null and void and of no further force or effect whatsoever.
 
WITNESS/ATTEST:                                                                LANDLORD:


PR I WASHINGTON TOWNSHIP NJ, L.L.C., a New Jersey limited liability company






By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:   Authorized Person
 
 




TENANT


GLOBAL EQUIPMENT COMPANY INC.,
a New York corporation




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:                                                       
                                                                                     Duly
Authorized Officer
Tax
ID:                                                                           


 
 

--------------------------------------------------------------------------------

 


RIDER TWO – ROOF ACCESS


Provided that the same is permitted under applicable zoning and other municipal
regulations, and subject to the terms and conditions set forth in this Rider,
Tenant shall have limited, non-exclusive access to the roof of the Building over
the Premises (the “Roof Area”) for the purpose of installing and maintaining the
following equipment (the “Equipment”):  (i) an antenna for satellite television
service in the Premises,  and (ii) such other equipment as may be used by Tenant
in the ordinary conduct of Tenant’s customary business at the Premises, such as
HVAC equipment.


(a) Tenant, at its sole cost and expense, shall procure all necessary
governmental and association approvals, permits and licenses for such
Equipment.  All plans and specifications concerning the Equipment shall be
subject to Landlord’s prior written approval, including but not limited to size
and location.  The Equipment may not cause any structural or other type of
damage to the roof or otherwise to the Building.  In the event a structural
platform is necessary or advisable to support the Equipment, Tenant shall be
responsible for installing such platform at its sole cost and expense.  Tenant
shall not disturb the roof membrane or make any other penetration of the roof or
the exterior facade of the Building.  In the event Tenant’s use of the Roof
Space causes the Building’s roof warranty to become invalid, Tenant shall
immediately restore such warranty.  All work must be performed in a good and
workmanlike manner by a contractor reasonably approved by Landlord.
 
(b) Tenant acknowledges that Landlord has entered into or will be entering into
a contract (the “Solar Lease”) with a third party to lease roof space on the
Building, including the Roof Area, to such third party for the purpose of
installation of solar panels, and that the rights granted to such lessee under
such Solar Lease shall have precedence over any rights to the Roof Space that
Tenant may have under this Rider.  Without limitation of the generality of the
foregoing, Landlord may require Tenant to move the Equipment, at Tenant’s cost
and expense, to another part of the roof or to temporarily remove the Equipment
in order for Landlord or such lessee to perform any renovation, improvement,
alteration or expansion to the Building, including, without limitation,
installation or replacement of solar panels on the roof.  Additionally, Tenant’s
Equipment shall not interfere with the structure of the Building, any of the
building systems, or the equipment (including airwaves reception and other
equipment) of the Landlord or any other lessee or occupant.
 
(c) All access to the roof by Tenant shall be subject to the continuing control
of, and reasonable security and safety procedures established by, Landlord and
shall require reasonable prior notice (which may be verbal) to the Landlord or
Landlord's managing agent.  Tenant shall coordinate its access to the roof with
any access or work being done on the roof by Landlord or any other party.
 
(d) Tenant shall at all times comply with all applicable requirements of laws,
zoning and other ordinances and rules of all public authorities and insurance
companies and all orders, rules and regulations of any public authority, which
shall impose any order or duty upon Landlord or Tenant with respect to or
affecting the Equipment or arising out of Tenant’s installation, maintenance,
operation, repair, removal, replacement, use or manner of use thereof.
 
(e) The installation, maintenance, operation, repair, removal, replacement, and
use and manner of use of the Equipment shall be at Tenant’s sole risk, cost and
expense.  Tenant shall promptly pay and discharge all out-of-pocket costs and
expenses incidental to and/or connected with the Equipment.  Without limitation
of the generality of the foregoing, Tenant shall be responsible for paying the
costs of any utility consumption by the Equipment.  Additionally, Tenant shall
pay any and all increases in real estate taxes, personal property taxes, use
taxes and any other charge(s) imposed by any governmental authority as a result
of the Equipment, as well as any increases in the rate of any insurance carried
by Landlord for the Building as a result of the Equipment.
 
(f) Tenant shall maintain the Equipment in a clean and safe manner and in good
condition throughout the entire Term and any renewals or extensions
thereof.  Upon expiration or termination of this Lease, Tenant agrees that it
will immediately remove the Equipment (including, but not limited to all wiring,
cabling and other accessories associated with the Equipment) and shall repair
any damage to the Building including the Roof Space caused thereby.  In the
event Tenant fails to remove the Equipment (or fails to repair any damage caused
by such removal), at its discretion Landlord may remove and dispose of such
Equipment and/or repair any damage caused by such removal and charge Tenant the
entire cost thereof with absolutely no liability accruing whatsoever to
Landlord.
 
(g) Tenant shall maintain such insurance as is reasonably required by Landlord
with respect to the installation, maintenance, operation, repair, removal,
replacement, use or manner of use of the Equipment.  Landlord shall have no
liability on account of any damage to, loss of, or interference with, the
Equipment.  Tenant hereby agrees to indemnify and hold harmless and defend
Landlord, its managing agent, servants and employees against any and all claims,
losses, costs, damages, expenses or liabilities, including, without limitation,
reasonable attorney’s fees for any injury or damage to any person or property
whatsoever, arising out of Tenant’s access to the roof and/or the Equipment,
including but not limited to installation, maintenance, operation, repair,
removal, replacement, use or manner of use thereof.
 


WITNESS/ATTEST:                                                                LANDLORD:


PR I WASHINGTON TOWNSHIP NJ, L.L.C.,
a New Jersey limited liability company






By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:   Authorized Person
 
 




TENANT


GLOBAL EQUIPMENT COMPANY INC.,
a New York corporation




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:                                                       
                                                                                     Duly
Authorized Officer
Tax
ID:                                                                           


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


Premises & Parking


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


LANDLORD’S WORK




Landlord will deliver the Premises with the following improvements included in
the base building:


o  
Demising Wall: a full height demising wall with 1 hour fire rating, pursuant to
the plan attached hereto as Exhibit B-1

o  
Draft Curtain:  minimum 24” around main office area, pursuant to the plan
attached hereto as Exhibit B-1

o  
ESFR Sprinkler System:  pursuant to the plan attached hereto as Exhibit B-2 and
the FM Global Project Report dated February 15, 2012 attached hereto as Exhibit
B-3

o  
Warehouse Heating:  Designed to meet ASHRE standards of an indoor temperature of
60° F with an outdoor temperature of 11° F.

o  
Utilities:  Utilities shall be separated as specified in Section 7 of the Lease.

o  
Water main Pipe:  Relocate water main pipes and any other ESFR conversion
obstructions as set forth in Exhibit B-3

o  
Broom Clean:  The Premises shall be delivered broom-clean.



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1


Demising Wall & Draft Curtain Plan


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2


ESFR Sprinkler Conversion Plan


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-3


FM Global Project Report – February 15, 2012




 
 

--------------------------------------------------------------------------------

 


 EXHIBIT C


TENANT IMPROVEMENTS


1.           Tenant Improvements.  The “Tenant Improvements" shall mean the
provision of all labor, materials, coordination, supervision and planning
services necessary to renovate and finish the Premises for the conduct of
Tenant’s business, provided Landlord approves the final plans and working
drawings therefore (the “Tenant Construction Documents”).  Landlord hereby
approves the Tenant’s specifications set forth in Exhibit C-1, Exhibit C-2 and
C-3, including any exterior generators, signage, and entrance canopies as shown
on such Exhibits.  Additionally, the Tenant Improvements may include the labor,
materials, coordination, supervision and planning services necessary to
construct the additional parking area shown on Exhibit A-1, provided Landlord
approves the final plans and working drawings therefore as shown on the Tenant
Construction Documents.  The Tenant Construction Documents shall be prepared at
Tenant's expense by architects and engineers licensed in the State of New Jersey
and employed by Tenant; and they shall comply with the requirements of the
Americans with Disabilities Act of 1990, as amended, and any other laws, rules,
ordinances, codes or regulations of any governmental authority having
jurisdiction over the Demised Premises or the Building, as well as insurance
requirements and any requirements under any association agreement, covenants or
easements applicable to the Building.  Tenant agrees to indemnify Landlord for
any loss, claim or damages incurred by Landlord as a result of Tenant's failure
to so comply.  The Tenant Construction Documents will, in complete detail,
describe partitions, doors, reflected ceilings, telephone outlets, electrical
switches and outlets, finishes, and HVAC equipment and controls for the Tenant
Improvements.  Tenant shall be responsible for the coordination of the Tenant
Construction Documents with the plans and specifications for the Building, and,
for the parking area, with the plans and specifications for the Applegate Road
Owners Association and applicable township and county requirements. The Tenant
Construction Documents, and any changes or modifications thereto, shall be
subject to Landlord's prior written approval.  Landlord's approval of the Tenant
Construction Documents shall not be deemed to constitute a representation or
warranty that such plans and working drawings were prepared in accordance with
applicable legal requirements or are otherwise sufficient and correct.  Landlord
agrees that it will not unreasonably withhold or delay its approval of Tenant’s
Construction Documents for the Tenant Improvements, or any of the changes or
modifications thereof; provided, however, that Landlord shall have sole and
absolute discretion to approve or disapprove any Tenant Improvements that may
affect the integrity of the Building structure or the base-building mechanical,
plumbing, electrical or HVAC systems or that affect the common areas, the
exterior appearance of the Building or are visible from outside of the
Premises.  Tenant shall obtain all necessary permits and approvals for the
Tenant Improvements from any governmental entity having jurisdiction over the
Premises or Building and from the Applegate Road Owners Association, at Tenant's
sole cost and expense; without limitation, Tenant shall be responsible, at its
sole cost and expense, for obtaining a Use and Occupancy Permit for the Premises
from the Township of Robbinsville.  Landlord shall have no liability to Tenant
on account of any delay by applicable governmental or association authorities in
issuing any required building permits or association consents, and any delay in
the completion of the Tenant Improvements shall not postpone Tenant’s obligation
for payment of Rent under the Lease nor shall Landlord be liable for any loss,
damage or expense arising in any manner from such delay.


2.           Construction of Tenant Improvements.  Upon the Lease Commencement
Date, Landlord shall deliver the Premises to Tenant in “as is”
condition.  Tenant shall be responsible, at its sole cost and expense (subject
to Landlord’s Contribution as specified in Section 3 below) for building out the
Premises pursuant to the final, approved Tenant Construction Documents.   In
performing the Tenant Improvements, except as otherwise expressly provided in
this Exhibit C, Tenant shall comply with all of the provisions of the Lease with
respect to Alterations.  Tenant shall cause the Tenant Improvements to the
Premises pursuant to the Tenant Construction Documents to be built out by a
contractor designated and employed by Tenant, subject to the following terms and
conditions:  (i) The contractor designated by Tenant ("Tenant's Contractor")
must be qualified and experienced in constructing tenant improvements in
first-class buildings comparable to the Building, and must be approved by
Landlord in its reasonable discretion.  Subcontractors employed by Tenant's
Contractor shall be subject to similar approval by Landlord.  (ii) All work
performed by Tenant's Contractor and its subcontractors shall be performed in a
good and workmanlike manner, in accordance with all applicable laws and
regulations and with the final approved Tenant Construction Documents.  Landlord
shall have the right to cause Tenant to correct, replace or remove any
improvements installed in the Premises by Tenant's Contractor or subcontractors
that do not comply with the preceding sentence.  (iii) Tenant's Contractor and
all subcontractors employed by Tenant's Contractor shall comply with all
reasonable work rules and regulations adopted by Landlord for the Building, and
shall coordinate on a weekly basis with Landlord's property manager concerning
construction-related matters.  (iv) Tenant's Contractor and subcontractors shall
post payment and performance bonds if required to do so by Landlord, and shall
maintain such insurance coverages as may be reasonably required by Landlord. (v)
Should any mechanic's or materialman's lien or other construction lien be filed
against the Premises or the Building with respect to the Tenant Improvements,
Tenant shall promptly bond or pay off such lien. (vi) Tenant shall be solely
responsible for the progress of construction for the Tenant Improvements to the
Premises and for the quality or fitness thereof.  Tenant shall be strictly
liable for any damage to the Building or the base-building systems caused by
Tenant, Tenant's Contractor, or any subcontractor (notwithstanding anything to
the contrary contained in the Lease). (vii) Copies of all building permits,
certificates of occupancy and other governmental and association notices,
permits or licenses received with respect to the Tenant Improvements shall be
promptly furnished to Landlord. (viii) Upon completion of the Tenant
Improvements, Tenant shall deliver to Landlord a set of Mylar-reproducible
"as-built" drawings of the Tenant Improvements.


Notwithstanding anything to the contrary, in the event that Tenant desires, as
part of its Tenant Improvements and as shown on the approved Tenant Construction
Documents, to convert the south-eastern car parking area to an area for trailer
storage, then Landlord agrees to use commercially reasonable efforts to obtain
approval from the Township of Robbinsville for such modification; provided that
Tenant shall be responsible, at its sole cost and expense (but subject to the
Landlord’s Contribution, as set forth below), for all costs and expenses of
constructing such trailer storage area, including without limitation any
architectural and engineering costs and other costs associated therewith.


3.           Costs of Construction.  Tenant shall be responsible for all costs
and expenses of constructing the Tenant Improvements, including a reasonable
construction monitoring fee to Landlord’s manager and any out-of-pocket expenses
incurred by Landlord in reviewing Tenant’s plans and specifications.  Landlord
hereby agrees to grant Tenant an allowance toward the costs of the Tenant
Improvements to the Premises in the amount of Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00) (the "Landlord’s Contribution").  Provided
that Tenant is not then in default of the Lease, Landlord shall pay to Tenant
progress payments towards the cost of such Tenant Improvements up to the amount
of the Landlord's Contribution from time to time (but no more frequently than
monthly) during the buildout of the Premises within ten (10) business days of
(i) Landlord’s receipt of Tenant’s written certification that (x) the invoices
are solely for work completed at and/or materials delivered to the Premises in
connection with the approved Tenant Improvements, (y) the sums remaining in the
Landlord’s Contribution are sufficient to pay for the remainder of the Tenant
Improvements, other than any sum which Tenant has agreed to pay, and (z) no
construction or other liens have been filed against the Building with regard to
the Tenant Improvements, (ii) Landlord's receipt of partial lien waivers from
Tenant's general contractor and all subcontractors for all materials furnished
and labor provided through the date of the invoice, (iii) Landlord's receipt of
all invoices, indicating they were paid, for the reimbursement of the costs of
the construction of the Tenant Improvements for which reimbursement is sought,
and (iv) Landlord's receipt of any other information reasonably requested by
Landlord to verify the construction costs of the Tenant Improvements and payment
thereof.  Landlord may withhold from any progress payments a ten percent (10%)
retainage; the ten percent (10%) retainage will be paid by Landlord to Tenant
upon the last to occur of the following, in addition to the items set forth
above:  (a) Landlord's receipt of Tenant's written certification signed by an
officer of Tenant stating that Tenant has completed the Tenant Improvements in
accordance with the Tenant Construction Documents that were approved by
Landlord; (b) issuance of a certificate of occupancy for the Premises; and (c)
submission of written evidence to Landlord that all of Tenant’s Improvements in
the Premises have been completed free of all liens and other encumbrances,
including, without limitation, receipt by Landlord of final, unconditional lien
waivers from all contractors and subcontractors.


Upon receipt of the foregoing from Tenant, Landlord shall have twenty (20)
business days to inspect the work.  In making an inspection of the work, if
Landlord, in its reasonable opinion, finds that the work has not been completed
to its reasonable satisfaction and in accordance with the plans approved by
Landlord, then Landlord shall notify Tenant in writing which portions of the
work have not been completed or are not satisfactory and Landlord shall have the
right to withhold the cost of such uncompleted or unsatisfactory work from its
payment to Tenant until such time as the work in question has been completed to
the reasonable satisfaction of Landlord and in accordance with the Tenant
Construction Documents approved by Landlord.


Notwithstanding anything to the contrary contained herein, all of the Tenant
Improvement work for which Tenant is seeking reimbursement from Landlord out of
the Landlord’s Contribution must be completed on the date that is five (5) years
after the Lease Commencement Date (the “Landlord’s Contribution Cut-off Date”),
and all requests by Tenant for reimbursement of the Landlord’s Contribution must
be submitted to Landlord by such Landlord’s Contribution Cut-off Date.  In the
event that the cost and expense of constructing the Tenant Improvements is less
than the Landlord’s Contribution, or Tenant fails to timely complete and submit
its complete request for reimbursement for the cost of its Tenant Improvements
pursuant to this Section by the Landlord’s Contribution Cut-off Date, then
neither the Base Rent nor any additional rent shall be reduced nor shall Tenant
be entitled to any credit for unused portions of the Landlord’s
Contribution.  In the event that the cost and expense of the Tenant's
Improvements exceed the Landlord’s Contribution, then Tenant shall pay any and
all costs and expenses that exceed the Landlord’s Contribution (the “Excess
Costs”).


WITNESS/ATTEST:                                                                LANDLORD:


PR I WASHINGTON TOWNSHIP NJ, L.L.C,
a New Jersey limited liability company






By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:   Authorized Person
 
 
TENANT


GLOBAL EQUIPMENT COMPANY INC.,
a New York corporation




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:                                                       


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-1


Tenant’s Specifications


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-2


Tenant’s Signs


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C-3


Tenant’s Racking Plan






 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
Intentionally Deleted
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E


Rules and Regulations


1. The sidewalk, entries, and driveways of the Building shall, not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.
 
2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, and Tenant shall not place any objects, including antennas, on the
roof of the Building except as otherwise expressly permitted under Rider Two of
the Lease.
 
3. Except for aid animals for persons with disabilities, no animals shall be
allowed in the Building.
 
4. Tenant shall not disturb the occupants of the Building or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.
 
5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant's expense.
 
6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Building.  Tenant shall have the
right to utilize forklifts that operate on propane gas engines, provided Tenant
complies with all Legal Requirements pertaining to same and ensures that proper
exhaust/ventilation controls are followed so as to prevent any damage to
building systems or injury to persons.
 
7. Parking any type of recreational vehicle is specifically prohibited on or
about the Building. Except for the overnight parking of operating vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. There
shall be no "For Sale" or other advertising signs on or about any parked
vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. Except as otherwise provided in
the parking section of the Lease, all parking will be open parking, and no
reserved parking, numbering or lettering of individual spaces will be permitted
except as specified by Landlord.
 
8. Tenant shall maintain the Premises free from rodents, insects and other
pests.
 
9. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Building.
 
10. Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.
 
11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.
 
12. Tenant shall not permit storage or dumping of any waste or refuse outside
the Premises, or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.  Tenant shall have the right
to store trucks and trailers in the parking area in conformance with all Legal
Requirements and any requirements of the Applegate Road Owners Association.
 
13. All movable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose, or in the loading dock area if permitted by and in conformance with all
Legal Requirements and the requirements of the Applegate Road Owners
Association.
 
14. No auction, public or private, will be permitted on the Premises or the
Building.
 
15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.
 
16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.
 
17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Building and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord's
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.
 
18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.
 
19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant's ordinary use of
the Premises and shall keep all machinery free of vibration, noise and air waves
which may be transmitted beyond the Premises.
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-1


Memorandum of Lease


Recording Requested By:








When Recorded, Return
to:                                                                                                           








THIS MEMORANDUM OF LEASE (“Memorandum of Lease”) is made and entered into as of
this ___ day of February, 2012, by and between PR I Washington Township NJ,
L.L.C., a New Jersey limited liability company ("Landlord"), and Global
Equipment Company Inc., a New York corporation t/a Global Industrial, Global
Industrial Equipment and Global Industrial.com (“Tenant”).


1.  
Landlord is the owner of that certain real property, and improvements located
thereon, located in the Township of Robbinsville, County of Mercer, State of New
Jersey, more particular described on Exhibit 1 hereto (the “Property”).



2.  
For and in consideration of the mutual covenants, agreements, and conditions set
forth in that certain unrecorded Lease Agreement dated _______________ (the
“Lease”), Landlord has leased to Tenant and Tenant has leased from Landlord,
upon the terms and conditions of the Lease, the Premises, as more particularly
described in the Lease.



3.  
In accordance with the terms and conditions of the Lease, the term of the Lease
shall be for a period of _______ years commencing on ______________________ and
expiring on _________________.  Tenant has one (1) option to lease additional,
adjacent space in the Building, as more particularly set forth in Rider One of
the Lease.



4.  
This Memorandum of Lease has been prepared to provide notice that the Property
is subject to the terms and conditions of the Lease, which terms are hereby
incorporated by reference into this Memorandum of Lease.



5.  
In no event shall the terms of this Memorandum of Lease be deemed to modify,
amend, limit, or otherwise affect the terms and conditions of the Lease.  In the
event of any inconsistency between the terms of this Memorandum of Lease and the
terms of the Lease, the terms of the Lease shall control.



6.  
This Memorandum of Lease may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which, when taken together,
shall be deemed to be one and the same document.  Signature pages may be taken
from a counterpart and attached to other counterparts to form one document,
which shall constitutes a fully executed document that may be recorded.



IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute this Memorandum of Lease as of the date first written
above.




 
 

--------------------------------------------------------------------------------

 


WITNESS/ATTEST:                                                                LANDLORD:


PR I WASHINGTON TOWNSHIP NJ, L.L.C,
a New Jersey limited liability company




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:   Authorized Person


STATE OF                                                       )
  )  ss:
COUNTY OF                                                    )


On this the          day
of                                                                  , 20   ,
before me,                              , the undersigned officer, personally
appeared , known to me (or satisfactorily proven) to be the person whose name is
subscribed to the foregoing document, and acknowledged that he/she executed the
foregoing document for the purposes therein contained and that he/she is duly
authorized to execute said document.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                Notary Public


My Commission Expires:
 
 
TENANT


GLOBAL EQUIPMENT COMPANY INC.,
a New York corporation




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:                                                       


STATE OF                                                       )
  )  ss:
COUNTY OF                                                    )


On this the          day
of                                                                  , 20   ,
before me,                              , the undersigned officer, personally
appeared , known to me (or satisfactorily proven) to be the person whose name is
subscribed to the foregoing document, and acknowledged that he/she executed the
foregoing document for the purposes therein contained and that he/she is duly
authorized to execute said document.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                Notary Public


My Commission Expires:
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F-2


Memorandum of Termination of Lease


Recording Requested By:








When Recorded, Return
to:                                                                                                           








THIS MEMORANDUM OF TERMINATION OF LEASE (“Memorandum of Termination of Lease”)
is made and entered into as of this ___ day of _____________, 20__, by and
between PR I Washington Township NJ, L.L.C., a New Jersey limited liability
company ("Landlord"), and Global Equipment Company Inc., a New York corporation
t/a Global Industrial, Global Industrial Equipment and Global Industrial.com
(“Tenant”).


RECITALS


Landlord and Tenant entered into the Memorandum of Lease (Memorandum) dated as
of _____________, 20__, recorded and filed with the Office of the _____________,
Mercer County, New Jersey, on ________________, 20__, as Document No.
_____________.  The Memorandum evidenced an unrecorded Lease Agreement dated as
of February __, 2012 (the “Lease”), between Landlord, as landlord, and Tenant,
as tenant, which Lease covered the real property in Robbinsville, Mercer County,
New Jersey, as more particularly described on Exhibit 1 hereto.


 
Landlord and Tenant now desire to cause this Memorandum of Termination of Lease
to be recorded in the Official Records of Mercer County, New Jersey, in order to
put interested parties on notice that the Lease and the Memorandum have been
terminated.
 
 
Agreement
 
1.  
Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that the
Lease and the Memorandum have been terminated and are of no further force or
effect.



2.  
This Memorandum of Lease Termination may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which,
when taken together, shall be deemed to be one and the same document.  Signature
pages may be taken from a counterpart and attached to other counterparts to form
one document, which shall constitutes a fully executed document that may be
recorded.



IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute this Memorandum of Termination of Lease as of the
date first written above.




 
 

--------------------------------------------------------------------------------

 


WITNESS/ATTEST:                                                                LANDLORD:


PR I WASHINGTON TOWNSHIP NJ, L.L.C,
a New Jersey limited liability company




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:   Authorized Person


STATE OF                                                       )
  )  ss:
COUNTY OF                                                    )


On this the          day
of                                                                  , 20   ,
before me,                              , the undersigned officer, personally
appeared , known to me (or satisfactorily proven) to be the person whose name is
subscribed to the foregoing document, and acknowledged that he/she executed the
foregoing document for the purposes therein contained and that he/she is duly
authorized to execute said document.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                Notary Public


My Commission Expires:
 
 
TENANT


GLOBAL EQUIPMENT COMPANY INC.,
a New York corporation




By: (SEAL)
(Corporate
Seal)                                                                          Name:                                                       
Title:                                                       


STATE OF                                                       )
  )  ss:
COUNTY OF                                                    )


On this the          day
of                                                                  , 20   ,
before me,                              , the undersigned officer, personally
appeared , known to me (or satisfactorily proven) to be the person whose name is
subscribed to the foregoing document, and acknowledged that he/she executed the
foregoing document for the purposes therein contained and that he/she is duly
authorized to execute said document.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


                                Notary Public


My Commission Expires:


 
 

--------------------------------------------------------------------------------

 




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
for
LEASE AGREEMENT
between
PR I WASHINGTON TOWNSHIP NJ, L.L.C.
and
GLOBAL EQUIPMENT COMPANY INC.


SECTION………………………………………………………........................................................................................................................................................................................................… PAGE
#
 
1.
GRANTING CLAUSE
…….…….………………………………………………………………...........................................................................................................................................................3

 
 
2.
ACCEPTANCE OF
PREMISES…….………………………………………………........................................................................................................................................................…………....3

 
 
3.
USE…….…………………….…………………………………………..…………………........................................................................................................................................................…….…4

 
 
4.
BASE
RENT………………….………………………………………..……………………........................................................................................................................................................….…..5

 
 
5.
SECURITY
DEPOSIT……………………………………………………………….........................................................................................................................................................………….....6

 
 
6.
OPERATING EXPENSE
PAYMENTS..................................................................................................................................................................................................................................................6

 
 
7.
UTILITIES……..…..…………………………………………………………………………..........................................................................................................................................................……8

 
 
8.
TAXES………………………………………………………………………………….........................................................................................................................................................………..….9

 
 
9.
INSURANCE………………………………………….……………………………..........................................................................................................................................................………….…10

 
 
10.
LANDLORD’S
REPAIRS………………..……………………..………………………….......................................................................................................................................................……..11

 
 
11.
TENANT’S
REPAIRS…………………………………………………………………….......................................................................................................................................................…….....11

 
 
12.
TENANT-MADE ALTERATIONS AND TRADE
FIXTURES…….......................................................................................................................................................…………………………..12

 
 
13.
SIGNS……………………………………………………………………………………………...........................................................................................................................................................13

 
 
14.
PARKING…………………………………………………........................................................................................................................................................………………………………………14

 
 
15.
RESTORATION……………………………………………………………………….......................................................................................................................................................………..…14

 
 
16.
CONDEMNATION………………………………………………………………………........................................................................................................................................................……….14

 
 
17.
ASSIGNMENT AND
SUBLETTING…..…………………………………………………….......................................................................................................................................................…..15

 
 
18.
INDEMNIFICATION…………………………………………………………………………..........................................................................................................................................................…16

 
 
19.
INSPECTION AND
ACCESS………………………………………………………………….......................................................................................................................................................…16

 
 
20.
QUIET
ENJOYMENT….……………………………………………………………….........................................................................................................................................................………...16

 
 
21.
SURRENDER……….……………………………………………………………………….........................................................................................................................................................…….16

 
 
22.
HOLDING
OVER………………………………………………………………….........................................................................................................................................................………...……17

 
 
23.
EVENTS OF
DEFAULT…………………………………………………………….........................................................................................................................................................……………17

 
 
24.
LANDLORD’S
REMEDIES…………………………..…………………………………........................................................................................................................................................………18

 
 
25.
TENANT’S
REMEDIES………………………………………………………………….........................................................................................................................................................………20

 
 
26.
WAIVER OF JURY
TRIAL…………………………………………………………….........................................................................................................................................................………..20

 
 
27.
SUBORDINATION…………………………………………………………........................................................................................................................................................…………..….….…20

 
 
28.
MECHANIC’S
LIENS…………………………………………………………….,.......................................................................................................................................................……….…..…21

 
 
29.
ESTOPPEL
CERTIFICATES…………………………………………………….........................................................................................................................................................……………...21

 
 
30.
ENVIRONMENTAL
REQUIREMENTS………………………………………….........................................................................................................................................................……….……22

 
 
31.
RULES &
REGULATIONS……………………………………………………………........................................................................................................................................................……...…24

 
 
32.
SECURITY
SERVICE………………………………………………………………………..........................................................................................................................................................…...24

 
 
33.
FORCE
MAJEURE……………………………………………………………….........................................................................................................................................................………………24

 
 
34.
ENTIRE
AGREEMENT………………………………………………………...........................................................................................................................................................………………....25

 
 
35.
SEVERABILITY……………………………………………………………………….........................................................................................................................................................………….25

 
 
36.
BROKERS………………………………………………………………………........................................................................................................................................................………………...25

 
 
37.
RELOCATION........................................................................................................................................................................................................................................................................................25

 
 
38.
MISCELLANEOUS…………………………………………………………………........................................................................................................................................................……………25

 
 
39.
LANDLORD’S LIEN/SECURITY
INTEREST………………………………….........................................................................................................................................................………..……27

 
 
40.
LIMITATION OF LIABILITY OF
LANDLORD……….…………………………………..........................................................................................................................................................…27

 
 
41.
ERISA
REPRESENTATION………………………………………………………………...........................................................................................................................................................…..27

 
 
42.
OFAC
CERTIFICATION……………………………………………………..........................................................................................................................................................…………….……28

 
 
43.
NOTICES……………………………………………………………………………………..................................................................................................................................................................28

 
 
44.
ADDITIONAL
RENT………………………………………………………………………..........................................................................................................................................................…...29

 
 
45.
RIDERS……………………………………………………………………………………............................................................................................................................................................……29

 




EXHIBITS


A – Premises & Parking
B – Landlord’s Work
B-1 - Demising Wall and Draft Curtain Plan
B-2 – ESFR Sprinkler Conversion Plan
B-3 - FM Global Project Report – February 15, 2012
C - Tenant Improvements
C-1 – Tenant’s Specifications
C-2 – Tenant’s Signs
C-3 – Tenant’s Racking Plan
D – Intentionally Deleted
E - Rules and Regulations
F-1 Form of Memorandum of Lease
F-2 Form of Memorandum of Lease Termination


RIDERS


Rider One – Expansion Option
Rider Two – Roof Access



 
 

--------------------------------------------------------------------------------

 






 
 

--------------------------------------------------------------------------------

 

